USCA4 Appeal: 20-1363     Doc: 51         Filed: 11/30/2021    Pg: 1 of 63




                                            PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 20−1363


        JEAN FRANCOIS PUGIN,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Argued: March 9, 2021                                     Decided: November 30, 2021


        Before GREGORY, Chief Judge, AGEE, and RICHARDSON, Circuit Judges.


        Affirmed by published opinion. Judge Richardson wrote the opinion, in which Judge Agee
        joined. Chief Judge Gregory wrote a dissenting opinion.


        ARGUED: Martha Hutton, O’MELVENY & MYERS LLP, Washington, D.C., for
        Petitioner. Margot Pyne Kniffin, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent. ON BRIEF: Brian D. Doyle, Julio Pereyra,
        O’MELVENY & MYERS LLP, Washington, D.C., for Petitioner. Jeffrey Bossert Clark,
        Acting Assistant Attorney General, Melissa Neiman-Kelting, Assistant Director, Office of
        Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent.
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021     Pg: 2 of 63




        RICHARDSON, Circuit Judge:

               Jean Francois Pugin is a lawful permanent resident facing deportation.           The

        government decided to deport Pugin after he was found guilty of being an accessory after

        the fact under Virginia law. That conviction, the government contends, permits Pugin to

        be deported under the Immigration and Nationality Act for having committed an

        “aggravated felony,” namely one “relating to . . . the obstruction of justice.” 8 U.S.C.

        § 1101(a)(43)(S). Pugin disagrees, claiming that an accessory-after-the-fact conviction

        under Virginia law does not categorically qualify under the Act as one “relating to

        obstruction of justice.” We agree with the government that it does.

               We first find that the Board of Immigration Appeals’ definition of “obstruction of

        justice” under the Act is due Chevron deference. Finding Chevron deference must be

        given, we then find that the Virginia offense of accessory after the fact categorically

        matches the Board’s definition. So we affirm the Board’s finding that Pugin may be

        deported under the Act.

        I.     Background

               Jean Francois Pugin, a native and citizen of Mauritius, was admitted to the United

        States in 1985 as a lawful permanent resident. In 2014, Pugin pleaded guilty in Virginia

        to being an accessory after the fact to a felony. He was sentenced to twelve months

        imprisonment with nine months suspended. Pugin was then issued a notice to appear

        charging him with removability because he was convicted of an aggravated felony: “an

        offense relating to obstruction of justice, perjury, or subornation of perjury.” 8 U.S.C. §§




                                                     2
USCA4 Appeal: 20-1363        Doc: 51        Filed: 11/30/2021     Pg: 3 of 63




        1101(a)(43)(S), 1227(a)(2)(A)(iii). 1 Pugin moved to terminate proceedings before the

        immigration judge, asserting that he was not removable because his conviction was not an

        aggravated felony.

               The immigration judge explained that the categorical approach is the proper form

        of analysis to determine whether Virginia accessory after the fact qualifies as obstruction

        of justice. Employing that approach, the immigration judge noted that the Board had

        previously decided that a federal conviction for accessory after the fact under Section 3 of

        Title 18 2 is a crime relating to obstruction of justice. See In re Batista-Hernandez, 21 I. &

        N. Dec. 955, 961 (B.I.A. 1997). Turning to whether Virginia’s version of that offense also

        qualified, the immigration judge determined first that under Matter of Espinoza-Gonzalez,

        22 I. & N. Dec. 889, 894–95 (B.I.A. 1999), a state conviction falls under the obstruction-

        of-justice designation if it requires a defendant to act with the “purpose of hindering the

        process of justice.” A.R. 73–74. The immigration judge then held that Virginia accessory

        after the fact is an offense relating to obstruction of justice because, like its federal

        counterpart, the offense requires the defendant “act with the ‘specific purpose of hindering

        the process of justice.’” A.R. 74. Because the elements categorically matched and Pugin


               1
                 Virginia classifies accessory after the fact as a misdemeanor. Va. Code § 18.2-19.
        But Pugin does not contest that the “term of imprisonment” for this misdemeanor was “at
        least one year” as required to qualify as an aggravated felony under federal law. 8 U.S.C.
        § 1101(a)(43)(S); see also §1101(a)(48)(B) (“a term of imprisonment or a sentence with
        respect to an offense is deemed to include the period of incarceration or confinement
        ordered by a court of law regardless of any suspension of the imposition . . .”).
               2
                Section 3 does not require an ongoing proceeding. It criminalizes certain actions
        done “in order to hinder or prevent” the “apprehension, trial or punishment” of one known
        to have committed certain offenses.

                                                      3
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021      Pg: 4 of 63




        did not raise a reasonable possibility that Virginia would prosecute someone who lacked

        specific intent, the immigration judge held that the Virginia law qualified as an aggravated

        felony. A.R. 73–74. Pugin appealed, and the Board affirmed, largely adopting the

        immigration judge’s analysis and relying on the generic definition of obstruction of justice

        laid out in In re Valenzuela Gallardo II, 27 I. & N. Dec. 449 (B.I.A. 2018). The Board

        ordered Pugin removed. A.R. 9–11.

               Pugin timely appealed, and we have jurisdiction to review the legal decisions of the

        Board. 8 U.S.C. §§ 1101(a)(47)(B)(i), 1252(a)(2)(D), 1252(b)(1).

        II.    Analysis

               An alien is removable if he has been convicted of an aggravated felony. 8 U.S.C.

        § 1227(a)(2)(A)(iii). An aggravated felony includes, among other things, “an offense

        relating to obstruction of justice, perjury or subornation of perjury, or bribery of a witness,

        for which the term of imprisonment is at least one year.” 8 U.S.C. § 1101(a)(43)(S)

        (emphasis added). In In re Valenzuela Gallardo II, 27 I. & N. Dec. 449, 460 (B.I.A. 2018),

        the Board defined “offenses relating to obstruction of justice” as requiring “(1) an

        affirmative and intentional attempt (2) that is motivated by a specific intent (3) to interfere

        either in an investigation or proceeding that is ongoing, pending, or reasonably foreseeable

        by the defendant, or in another’s punishment resulting from a completed proceeding.”

               Pugin challenges the Board’s interpretation of “obstruction of justice” for several

        reasons all based on his position that obstruction of justice requires an ongoing proceeding.

        First, he contends that the phrase is a term of art that is not ambiguous and that requires a

        connection to an ongoing or pending proceeding or investigation. As a result, he argues,


                                                      4
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 5 of 63




        Chevron does not apply. And he argues that even if the phrase is ambiguous, the Board’s

        interpretation is not reasonable. He also asserts that the rule of lenity should apply rather

        than Chevron because the definition of obstruction of justice is used in criminal actions.

        For the reasons below, we reject each of these challenges. And finding Chevron applies,

        the phrase ambiguous, and the Board’s interpretation reasonable, we then must decide

        whether Virginia accessory after the fact categorically matches the Board’s definition.

        Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). Virginia uses the common-law

        definition of accessory after the fact. Commonwealth v. Dalton, 259 Va. 249, 253 (2000).

        At the very least, the parties agree that this requires: (1) a completed felony; (2) that the

        person giving aid knows the felon is guilty; and (3) that the accused receives, relieves,

        comforts, or assists the felon. Id. The parties disagree over whether Virginia law requires

        the accused to act “with the view of enabling his principal to elude punishment,” Wren v.

        Commonwealth, 26 Gratt. 952, 67 Va. 952, 957 (Va. 1875), or said another way, to act with

        specific intent. We find that Virginia case law shows that specific intent is required to

        obtain an accessory-after-the-fact conviction, creating a categorical match with the Board’s

        definition. As a result, we find Pugin removable and affirm the Board.

               A.     The Board’s interpretation is due deference under Chevron

               We give deference to an agency’s reasonable interpretation of an ambiguous statute

        it administers because of its expertise and because of what is viewed as an implicit

        congressional delegation of authority to interpret that ambiguity. Chevron, 467 U.S. at

        865.   Chevron applies with particular force in the immigration context as “judicial

        deference to the Executive Branch is especially appropriate . . . where officials ‘exercise


                                                     5
USCA4 Appeal: 20-1363       Doc: 51          Filed: 11/30/2021      Pg: 6 of 63




        especially sensitive political functions that implicate questions of foreign relations.’” I.N.S.

        v. Aguirre-Aguirre, 526 U.S. 415, 424–25 (1999) (quoting I.N.S. v. Abudu, 485 U.S. 94,

        110 (1988)). That is certainly true of the Immigration and Nationality Act, which “provides

        that ‘[t]he Attorney General shall be charged with the administration and enforcement’ of

        the statute and that the ‘determination and ruling by the Attorney General with respect to

        all questions of law shall be controlling.’” Id. (quoting 8 U.S.C. § 1103(a)(1)). So we

        generally afford deference to an interpretation of that Act by a three-person panel of the

        Board. Nunez-Vasquez v. Barr, 965 F.3d 272, 279 (4th Cir. 2020).

               Pugin argues that Chevron cannot apply to the Board’s decision in In re Valenzuela

        Gallardo II, 27 I. & N. Dec. 449, 460 (B.I.A. 2018), because the definition of “obstruction

        of justice” has effect in criminal proceedings. See, e.g., Valenzuela Gallardo v. Barr, 968

        F.3d 1053, 1059–62 (9th Cir. 2020) (acknowledging the issue in this context but applying

        Chevron because circuit precedent has given deference in similar situations). So we begin

        at “Step Zero” by asking whether Chevron applies at all. See Cass R. Sunstein, Chevron

        Step Zero, 92 Va. L. Rev. 187, 209–10 (2006).

                      1. Step Zero: Chevron applies

               There is a thoughtful and ongoing debate about whether Chevron can apply to

        interpretations of criminal law, which implicates serious questions about expertise,

        delegation, flexibility, notice, due process, separation of powers, and more. 3 But we need


               3
                Compare Gun Owners of America, Inc. v. Garland, 992 F.3d 446, 461–67 (6th Cir.
        2021) (arguing against Chevron deference to interpretations of criminal law); Paul J.
        Larkin, Jr., Chevron and Federal Criminal Law, 32 J. L. & POL. 211, 222–28 (2017);
        (Continued)

                                                       6
USCA4 Appeal: 20-1363       Doc: 51          Filed: 11/30/2021      Pg: 7 of 63




        not resolve that question here because the Immigration and Nationality Act is a civil statute,

        and any collateral criminal consequences are too attenuated to change our analysis.

               Pugin argues that Chevron deference cannot be given to the interpretation of an

        immigration statute when the interpretation might impact a future criminal prosecution.

        The Immigration and Nationality Act subjects aliens to removal if they commit certain

        aggravated felonies, such as obstruction of justice.        8 U.S.C. §§ 1227(a)(2)(A)(iii),

        1229b(a)(3). And if a removed alien later illegally reenters the United States and if that

        alien is convicted of illegal reentry, then an increased criminal punishment applies. Id.

        § 1326(b)(2); see also id. § 1327. It is because of this potential, indirect effect of the Act’s

        aggravated-felon provision on a future criminal prosecution that Pugin contends lenity and

        not Chevron must govern.

               We disagree. The Immigration and Nationality Act is a civil statute that expressly

        delegates rulemaking authority to the agency in a civil proceeding. And not every

        interpretation that might impact the scope of criminal liability negates Chevron.

               The type of statute being interpreted and the order of the proceedings matter. When

        an otherwise civil statute is first interpreted when making a determination in a civil


        Esquivel-Quintana v. Lynch, 810 F.3d 1019, 1027 (6th Cir. 2016) (Sutton, J., dissenting in
        part), rev’d sub nom. Esquivel-Quintana v. Sessions, 137 S. Ct. 1562 (2017); Aposhian v.
        Wilkinson, No. 19-4036, 2021 WL 833986, at *7–8 (10th Cir. Mar. 5, 2021) (Tymkovich,
        C.J., dissenting from vacating en banc); Gutierrez-Brizuela v. Lynch, 834 F.3d 1142, 1155–
        57 (10th Cir. 2016) (Gorsuch, J., concurring); Guedes v. Bureau of Alcohol, Tobacco,
        Firearms & Explosives, 140 S. Ct. 789, 790 (2020) (Gorsuch, J., respecting the denial of
        certiorari), with Dan M. Kahan, Is Chevron Relevant to Federal Criminal Law?, 110 HARV.
        L. REV. 469, 469–70 (1996) (arguing for Chevron deference to interpretations of criminal
        law); Guedes v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 920 F.3d 1, 23–27
        (D.C. Cir. 2019).

                                                       7
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021     Pg: 8 of 63




        proceeding, Chevron deference can be afforded even though the determination based on

        that interpretation might indirectly impact future criminal liability. Precedent supports this

        view. We have consistently held that “we are obliged to apply the principles of Chevron

        to the [Board’s]” various definitions of aggravated felony. 4 So our precedent suggests that

        we must apply Chevron to the Board’s interpretation of the definition of this aggravated

        felony (obstruction of justice).

               And in other contexts, we have provided Chevron deference for the Board’s

        interpretations that might indirectly impact future criminal prosecutions. For example,

        § 1326(a) criminalizes any illegal reentry, so any Board interpretation of the Immigration

        and Nationality Act affecting removal could indirectly impact future criminal liability

        under § 1326(a). Yet the Board often receives Chevron deference for interpretations that


               4
                 See Soliman v. Gonzales, 419 F.3d 276, 281–83 (4th Cir. 2005) (applying Chevron
        to theft or burglary, § 1101(a)(43)(G), but concluding that the Board’s definition
        contradicted congressional intent); Castillo v. Holder, 776 F.3d 262, 267 (4th Cir. 2015)
        (finding Chevron appropriate for the same section but deciding the case by finding no
        categorical match instead); Amos v. Lynch, 790 F.3d 512, 518–19 (4th Cir. 2015)
        (acknowledging that “we are required to accept the Board’s” reasonable construction of an
        ambiguous term and have done so in the aggravated felony context, but finding that there
        was no precedential interpretation on point); Larios-Reyes v. Lynch, 843 F.3d 146, 155 (4th
        Cir. 2016) (acknowledging the applicability of Chevron for “sexual abuse of a minor” in
        the same context as Esquivel-Quintana, 137 S. Ct. at 1572, but finding that there was no
        precedential decision to defer to).
                We have also applied Chevron to the Board’s interpretation of “moral turpitude,”
        which can render an immigrant ineligible for cancellation or withholding or removal.
        Ramirez v. Sessions, 887 F.3d 693, 701–02 (4th Cir. 2018) (holding that Chevron applies
        in this area but there was no precedential decision); Nunez-Vasquez v. Barr, 965 F.3d 272,
        279 (4th Cir. 2020) (same). This definition indirectly impacts criminal liability because by
        changing the scope of moral turpitude the Board is changing the scope of cancelling or
        withholding removal. This in turn changes who is subject to removal and thus subject to
        criminal sanctions for reentering the country in the future, just like an aggravated-felony
        finding does here.

                                                      8
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021      Pg: 9 of 63




        affect the scope of removal under the Immigration and Nationality Act. See, e.g., Sijapati

        v. Boente, 848 F.3d 210, 213 (4th Cir. 2017); see also Aguirre-Aguirre, 526 U.S. at 424–

        25.

               Supreme Court cases also reflect that the order of the civil and criminal proceedings

        and the type of statute matter. It is true that no Supreme Court case has afforded Chevron

        deference in this situation. 5 It is also true that the Court did not mention Chevron and

        indicated lenity would apply in a case in which immigration consequences depended on

        interpreting a criminal statute, over which the Board has no authority. Leocal v. Ashcroft,

        543 U.S. 1, 11 n.8 (2004); see also Carachuri-Rosendo v. Holder, 560 U.S. 563, 581 (2010)

        (“ambiguities in criminal statutes referenced in immigration laws should be construed in

        the noncitizen’s favor”). But Leocal applied to criminal statutes that were also directly

        applied in civil contexts, not civil statutes that only indirectly might affect future criminal

        prosecutions.   And in a case much like this one, interpreting the term “controlled

        substance” in the Immigration and Nationality Act, the Court applied Chevron and held

        that the statute was unambiguous at Step One. Mellouli v. Lynch, 135 S. Ct. 1980, 1989

        (2015); see also Esquivel-Quintana v. Sessions, 137 S. Ct. 1562, 1572 (2017).




               5
                Michael Kagan, Chevron’s Liberty Exception, 104 IOWA L. REV. 491, 522–31
        (2019) (explaining cases on this point); see, e.g., Torres v. Lynch, 136 S. Ct. 1619, 1622
        (2016) (determining the generic definition of an aggravated felony without reference to
        Chevron); Lopez v. Gonzales, 549 U.S. 47 (2006) (same); Carachuri-Rosendo v. Holder,
        560 U.S. 563, 581 (2010) (struck down the Board’s construction of an “aggravated felony”
        offense without referencing Chevron); Moncrieffe v. Holder, 569 U.S. 184, 187 (2013)
        (holding that sharing marijuana not an aggravated felony).

                                                      9
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 10 of 63




               This case involves the Board interpreting a civil section of the Immigration and

        Nationality Act, with no direct criminal application, over which they have been delegated

        authority, in a civil administrative proceeding. 8 U.S.C. § 1227(a)(2)(A)(iii); § 1103(a)(1);

        § 1229b(a)(3); § 1101(a)(43). The interpretation occurs only at the civil stage. Criminal

        sanctions can only potentially come later in a separate criminal proceeding where the

        Immigration and Nationality Act is not interpreted anew. Id. § 1326(a), (b)(2). For

        example, in a § 1326 illegal-reentry prosecution, that prosecution is a separate and distinct

        crime. And a defendant generally may not relitigate the validity of an underlying removal

        order. See United States v. Mendoza-Lopez, 481 U.S. 828, 834–39 (1987); see also 8

        U.S.C. § 1326(d) (setting requirements for collateral attack of an underlying removal order

        in § 1326 proceedings); see also United States v. Perez-Paz, 3 F.4th 120 (4th Cir. 2021)

        (“[Section] 1326 does not incorporate, as an element, the facts supporting the underlying”

        aggravated-felony removal order so the underlying facts need not be decided by a jury).

        Thus, the merits of the civil-administrative determination that a person has committed an

        “aggravated felony” and thus was removable is not at issue in a later § 1326 illegal-reentry

        prosecution. Instead, it is only the fact that the civil aggravated-felony determination was

        previously made that may increase the maximum punishment. Because the potential

        criminal consequence of this civil determination based on the interpretation of a civil

        statute are too attenuated, they do not bar Chevron’s application at Step Zero.

               Pugin’s reliance on the canon of lenity does not sway our conclusion. Lenity only

        applies to criminal statutes or the functional equivalent. See Leocal, 543 U.S. at 11 n.8

        (lenity applies to an immigration case when it is interpreting a criminal statute); Crandon


                                                     10
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 11 of 63




        v. United States, 494 U.S. 152, 158 (1990) (same); United States v. Thompson/Ctr. Arms

        Co., 504 U.S. 505 (1992) (plurality opinion) (applying the rule of lenity to tax statute with

        direct “criminal applications that carry no additional requirement of willfulness”). It is not

        enough that a determination under a civil statute might have future effect in a later criminal

        action based on different conduct. This is a civil proceeding interpreting a civil statute.

        Any ancillary criminal consequences are too attenuated. As a result, lenity cannot displace

        Chevron here.

               So Chevron applies. We next consider (1) whether the term “relating to obstruction

        of justice” is ambiguous and (2) if so, whether the agency’s interpretation is a reasonable

        construction of the language. Chevron, 467 U.S. at 843.

                      2. Step One: The phrase “relating to obstruction of justice”
                         is ambiguous

               Since Chevron applies, we must determine whether the term “relating to obstruction

        of justice” is ambiguous about whether an ongoing proceeding or a reasonably foreseeable

        proceeding must be obstructed. In Esquivel-Quintana, the Supreme Court considered the

        generic definition of “sexual abuse of a minor” as provided in § 1101(a)(43)(A) but did not

        give Chevron deference to the Board’s interpretation because the text, dictionaries, related

        federal statutes, state statutes, and the Model Penal Code provided a clear answer. 137 S.

        Ct. at 1569–73, 1571 n.3. Here, those same sources show that the term “relating to

        obstruction of justice” is ambiguous.

               We begin by addressing Pugin’s primary argument: that § 1101(a)(43)(S) uses

        “obstruction of justice” as a term of art referencing Chapter 73 of Title 18 of the U.S. Code,



                                                     11
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 12 of 63




        which is titled “Obstruction of Justice.” See Valenzuela Gallardo, 968 F.3d at 1064; Flores

        v. Att’y Gen. United States, 856 F.3d 280, 294 (3d Cir. 2017). Id. The dissent endorses a

        similar argument, suggesting that “obstruction of justice” is a term of art dating back to the

        19th century that has always required a pending proceeding, Dissenting Op. at 38, and that

        the 1946 Congress was aware of this rigid definition of “obstruction of justice” when it

        enacted § 1101(a)(43)(S), effectively codifying that term of art in Chapter 73. Thus, the

        reasoning goes, Chapter 73 is the full extent of “obstruction of justice” and because almost

        all the crimes under that title require an ongoing proceeding, the phrase unambiguously

        requires an ongoing proceeding. We disagree.

               The phrase “obstruction of justice” in § 1101(a)(43)(S) is not an unambiguous

        reference to Chapter 73. Other aggravated felonies within the Immigration and Nationality

        Act expressly cross reference their definitions to parts of the criminal code. See 8 U.S.C.

        § 1011(a)(43)(B)–(F), (H)–(P); see also, e.g., § 1101(a)(43)(H) (designating as an

        aggravated felony “an offense described in section 875, 876, 877, or 1202 of title 18”). But

        § 1101(a)(43)(S) does not. That it does not signifies that the term “obstruction of justice”

        is not limited by an unreferenced chapter in the U.S. Code. See, e.g., Esquivel-Quintana,

        137 S. Ct. at 1571 (refusing to fully rely on another statute for this reason); Soliman, 419

        F.3d at 283. Pugin says the subsection does not cross reference Chapter 73 because

        Congress wanted to include state laws that may not perfectly match the federal elements,

        but that argument is not persuasive. In fact, it undermines Pugin’s argument by showing

        that Congress wanted obstruction of justice to have a broader definition than what was in




                                                     12
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021     Pg: 13 of 63




        Chapter 73.      “Obstruction of justice” is not an unambiguous phrase limiting

        § 1101(a)(43)(S) to the narrow confines of Chapter 73.

               This leads to the second reason that the term obstruction of justice is ambiguous:

        State laws vary wildly and often do not require a connection to an ongoing proceeding.

        When the Immigration and Nationality Act was passed, only seventeen states used the

        phrase “obstruction of justice” or “obstructing justice” in their criminal codes. Valenzuela

        Gallardo II, 27 I. & N. Dec. at 451 n.4. Of those states, only three required an ongoing

        proceeding while the fourteen others required only a reasonably foreseeable investigation.

        Id. 6 The Model Penal Code similarly criminalizes the act of concealing a crime without a

        pending proceeding. Model Penal Code § 242.3. That crime is listed in Article 242, which

        is entitled “Obstructing Governmental Operations; Escapes.” Id. That the majority of

        applicable states (fourteen of seventeen) and the Model Penal Code believed that an

        ongoing proceeding was not required as a condition of obstructing justice when this section

        was passed, counsels us to find that the phrase is ambiguous on this point.

               Third, even some federal obstruction laws in Chapter 73 do not require an ongoing

        proceeding. For example, § 1512, which criminalizes tampering with witnesses, defines a

        proceeding as one that “need not be pending or about to be instituted at the time of the


               6
                 The Board in Valenzuela Gallardo II explained: “Of these jurisdictions, three
        States limited the concept of obstruction of justice to offenses involving interference in a
        pending or ongoing investigation or judicial proceeding. The remaining jurisdictions
        extended this concept to offenses involving interference with a criminal investigation or a
        reasonably foreseeable proceeding.” 27 I. & N. Dec. at 451 n.4 (citations omitted). See
        also People v. Jenkins, 964 N.E.2d 1231, 1240–41 (Ill. App. Ct. 2012); Wilbourn v. State,
        164 So. 2d 424, 425–26 (Miss. 1964); State v. O’Neill, 682 A.2d 943, 946 (Vt. 1996);
        Turner v. Commonwealth, 460 S.E.2d 605, 607 (Va. Ct. App. 1995).

                                                    13
USCA4 Appeal: 20-1363       Doc: 51          Filed: 11/30/2021   Pg: 14 of 63




        offense.” 18 U.S.C. § 1512(f)(1). Various subsections of that statute criminalize an array

        of obstructive activity: from obstructing the reporting of a possible crime to preventing

        witnesses from attending an ongoing judicial proceeding. See, e.g., 18 U.S.C. § 1512

        (a)(1)(A), (a)(1)(C), (a)(2)(C), (b)(3), (d)(2).

               Pugin, supported by the Third and Ninth Circuits, argues that some subsections in

        § 1512 explicitly do not require an ongoing proceeding because they are exceptions that

        prove the rule. Valenzuela Gallardo, 968 F.3d at 1065; Flores, 856 F.3d at 288–89. But

        during oral arguments Pugin admitted that § 1512 was not the only obstruction-of-justice

        provision in Chapter 73 that does not require an ongoing proceeding. For example, Section

        1510(a) criminalizes any use of bribery to stop someone from going to the police about a

        federal criminal violation (thus applying even before an investigation is pending). See also

        § 1518 (criminalizing attempts to prevent or delay the communication of information to

        law enforcement about health-care offenses); § 1519 (similar for bankruptcy); Yates v.

        United States, 574 U.S. 528, 547–48 (2015) (finding that § 1519 covers proceedings not

        “even on the verge of commencement” “no matter whether the investigation is pending or

        merely contemplated”). So even if we were limited to Chapter 73 for defining obstruction

        of justice, various crimes included in Chapter 73 reflect that obstruction of justice can

        include crimes before an investigation has even begun.

               The dissent somehow disagrees, suggesting that obstruction can never occur before

        an investigation. Dissenting Op. at 47. This is wrong both in fact and as a matter of logic.

        As just mentioned, some obstruction-of-justice offenses laid out in Chapter 73 can occur

        even before an investigation. See §§ 1510, 1512, 1518 & 1519. But even without those


                                                       14
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 15 of 63




        explicit counterexamples, the logical chain the dissent relies on won’t hold. The dissent

        rightly points out that Fourth Circuit precedent requires a nexus to a proceeding and holds

        that an investigation is not a proceeding. Dissenting Op. at 46–47. But the dissent then

        incorrectly concludes that those two premises taken together prove that obstruction can

        never occur before an investigation.      But our precedent only requires a nexus to a

        foreseeable proceeding under § 1512, which is to say a future proceeding that has not yet

        started. See United States v. Young, 916 F.3d 368, 385 (4th Cir. 2019) (requiring a nexus

        to a proceeding that was “either pending or was reasonably foreseeable”). So a criminal

        may obstruct foreseeable proceedings before an investigation begins.

               This distinction between a foreseeable proceeding and an existing proceeding is

        crucial. In fact, it is the very ambiguity we are examining: whether “relating to obstruction

        of justice” requires an existing proceeding or just a foreseeable proceeding. The dissent

        conflates the two. First, the dissent concedes that “non-pending but reasonably foreseeable

        official proceedings” can be obstructed under § 1512. See Dissenting Op. at 45 (citing

        Arthur Andersen LLP v. United States, 544 U.S. 696, 707–08 (2005)); see also Marinello

        v. United States, 138 S. Ct. 1101, 1110 (2018) (“the Government must show that the

        proceeding was pending . . . or, at the least, was then reasonably foreseeable by the

        defendant.”); Young, 916 F.3d at 386 (requiring that “the defendant contemplate[] a

        particular, foreseeable proceeding”); United States v. Sutherland, 921 F.3d 421, 426–28

        (4th Cir. 2019). But after conceding that the proceeding need only be foreseeable, the

        dissent confusingly claims that non-pending, foreseeable proceedings “must be connected




                                                     15
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 16 of 63




        to existing proceedings.” Dissenting Op. at 46 (emphasis added). That cannot be right.

        Proceedings that are foreseeable but not yet pending are, by definition, not yet in existence.

               Obstruction-of-justice crimes outside Chapter 73 can also be committed before a

        proceeding or an investigation begins. For example, the crime of accessory after the fact

        covers “[w]hoever, knowing that an offense against the United States has been committed,

        receives, relieves, comforts or assists the offender in order to hinder or prevent his

        apprehension, trial or punishment.” 18 U.S.C. § 3 (emphasis added). In United States v.

        White, 771 F.3d 225, 232–34 (4th Cir. 2014), we sustained a conviction under § 3 when

        the defendant lied to an insurance representative about the cause of an arson fire even

        though there was no ongoing criminal proceeding because it was “common sense” that the

        representative would tell the police about suspected arson and lying would help avoid

        apprehension. So like §§ 1510, 1512, 1518, and 1519, accessory after the fact under § 3

        does not require an ongoing proceeding.

               Pugin contends that federal accessory after the fact cannot be a form of obstruction

        of justice since it is not codified under the obstruction-of-justice section. See Valenzuela

        Gallardo, 968 F.3d at 1064. 7 But courts have long considered accessory after the fact to


               7
                 While a section’s location in the Code can sometimes be a legitimate tool of
        interpretation, it is a weak one that does little work here. The placement of § 3 in one
        Chapter or another simply does not tell us much about the meaning of the phrase
        “obstruction of justice.” We cannot read Congress’s placement of § 3 accessory after the
        fact in Chapter 1 (“General Provisions”) instead of Chapter 73 (“Obstruction of Justice”)
        as a clear instruction that accessory after the fact isn’t a crime that obstructs justice. Nor
        can we read the heading of Chapter 73 as a clear instruction that every single crime that
        might obstruct justice is housed in that Chapter. The Code Chapters necessarily involve
        some overlap in themes and topics, compare 18 U.S.C. ch. 79 (“Perjury”) to 18 U.S.C. ch.
        (Continued)

                                                     16
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 17 of 63




        be an obstruction of justice as a matter of plain meaning. 8 And thirteen of the seventeen

        states that had obstruction-of-justice laws when the Immigration and Nationality Act was

        passed included accessory after the fact as a crime obstructing justice either explicitly or

        in their caselaw. 9 Moreover, several circuits have held that other sections in the U.S. Code

        outside Chapter 73 qualify as aggravated felonies under the Immigration and Nationality

        Act’s obstruction-of-justice provision. See Renteria-Morales v. Mukasey, 551 F.3d 1076,

        1087 (9th Cir. 2008) (failure to appear under 18 U.S.C. § 3146 (2006)); Alwan v. Ashcroft,



        47 (“Fraud and False Statements”), so the placement of certain provisions in or out of
        Chapter 73 fails to establish the meaning of the phrase “obstruction of justice.”
               8
                 See, e.g., United States v. Brown, 33 F.3d 1002, 1004 (8th Cir. 1994) (“The gist of
        being an accessory after the fact” under § 3 “lies essentially in obstructing justice by
        rendering assistance to hinder or prevent the arrest of the offender after he [or she] has
        committed the crime.”); United States v. Willis, 559 F.2d 443, 444 (5th Cir. 1977) (per
        curiam) (same); United States v. Barlow, 470 F.2d 1245, 1252–53 (D.C. Cir. 1972) (same);
        Virgin Islands v. Aquino, 378 F.2d 540, 553 (3d Cir. 1967) (“An accessory after the fact is
        one who, knowing that a crime has been committed, obstructs justice by giving comfort or
        assistance to the offender in order to hinder or prevent his apprehension or punishment.”).
        The Ninth Circuit argued that these cases only refer to accessory after the fact as
        obstruction in dicta. Valenzuela Gallardo, 968 F.3d at 1064 n.8. But this misses the point.
        That many federal courts have commonly referred to accessory after the fact as obstruction
        of justice gives us insight into the linguistic meaning of the term obstruction of justice and
        any ambiguity it encompasses.
               9
                 Colo. Rev. Stat. § 18-8-105; Mont. Code Ann. § 45-7-303(a)–(b); Ohio Rev. Code
        Ann. § 2921.32(A)(1), (3); Utah Code Ann. § 76-8-306(b), (e); Staten v. State, 519 So. 2d
        622, 626 (Fla. 1988) (“The accessory after the fact is no longer treated as a party to the
        crime but has come to be recognized as the actor in a separate and independent crime,
        obstruction of justice.”); Moore v. State, 240 S.E.2d 68, 69–70 (Ga. 1977) (same); People
        v. Jones, 407 N.E.2d 1121, 1124 (Ill. App. Ct. 1980) (same); State v. Chism, 436 So. 2d
        464, 467 n.2 (La. 1983) (same); Osborne v. State, 499 A.2d 170, 173 (Md. 1985) (same);
        State v. Brown, 543 S.W.3d 647, 649–50 & n.8 (Mo. Ct. App. 2018); State v. Lynch, 399
        A.2d 629, 634–35 (N.J. 1979); State v. Sliger, No. 24, 1991 WL 102672, at *6–7 (Tenn.
        June 17, 1991) (same); State v. Petry, 273 S.E.2d 346, 349 (W. Va. 1980) (same); State v.
        Rundle, 500 N.W.2d 916, 925 (Wis. 1993) (same).

                                                     17
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021      Pg: 18 of 63




        388 F.3d 507, 514 (5th Cir. 2004) (contempt of court under 18 U.S.C. § 401(3) (2000)).

        So there is no reason to think that obstruction of justice is limited to the offenses listed in

        Chapter 73. At the very least, the fact that other federal obstruction laws do not require an

        ongoing proceeding implies that the term obstruction of justice is ambiguous about the

        timing of the obstructed proceeding.

               Fourth, the Immigration and Nationality Act defines “aggravated felony” not just as

        “obstruction of justice,” but as “relating to obstruction of justice.” We have repeatedly

        read the term “relate to” expansively, requiring only some relation. See United States v.

        Hardin, 998 F.3d 582, 588 (4th Cir. 2021) (citing United States v. Colson, 683 F.3d 507,

        511 (4th Cir. 2012); United States v. Spence, 661 F.3d 194, 200 (4th Cir. 2011)); see also

        Coventry Health Care of Mo., Inc. v. Nevils, 137 S. Ct. 1190, 1197 (2017) (under the

        federal-officer-removal statutes “relate to” “expresses a broad pre-emptive purpose”). So

        even if the term “obstruction of justice” standing alone required an ongoing proceeding,

        the “relating to” clause would broaden that understanding, including crimes that hinder the

        discovery or resolution of a crime even though a proceeding has yet to begin. At the least,

        the potential scope of this phrase is ambiguous.

               Pugin pushes back, arguing that because “relating to” refers to a list—“obstruction

        of justice, perjury or subornation of perjury, or bribery of a witness”—the noscitur a sociis

        canon means that whatever offenses are encompassed in the phrase “relating to” must be

        similar to the ones in the list. Assuming the crimes in the list all require an ongoing

        proceeding, he argues that any offenses “relating to” the obstruction of justice must as




                                                      18
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 19 of 63




        well. 10 But the other crimes need not involve an ongoing proceeding. See Ho Sang Yim v.

        Barr, 972 F.3d 1069, 1080–82 (9th Cir. 2020) (giving Chevron deference to a Board

        interpretation of “relating to . . . perjury” that did not require the statement to have been

        made during a proceeding). “Relating to” expands; it does not limit. So we cannot read

        Pugin’s limitation into the statute. See Morales v. Trans World Airlines, Inc., 504 U.S.

        374, 383–84 (1992).

               Pugin relies on a few other sources, but none overcome the strong evidence that

        obstruction of justice is an ambiguous phrase. First, Pugin argues that the Board and some

        courts have long required an ongoing proceeding, and the Board’s current position is a

        complete reversal. See In re Espinoza-Gonzalez, 22 I. & N. Dec. at 892; Trung Thanh

        Hoang v. Holder, 641 F.3d 1157, 1164 (9th Cir. 2011) (deferring to In re Espinoza-

        Gonzalez). But even under the prior regime, some courts found the phrase ambiguous,

        which permitted them to defer to the Board’s then-current interpretation. 11 And agencies


               10
                  The Ninth Circuit recently gave Chevron deference to a Board interpretation of
        “relating to . . . perjury” that did not require the statement to have been made during a
        proceeding. Ho Sang Yim v. Barr, 972 F.3d 1069, 1080–82 (9th Cir. 2020) (deferring to
        Matter of Alvarado, 26 I. & N. Dec. 895, 901 & n.11 (B.I.A. 2016) and noting that the
        federal perjury statute, 18 U.S.C. § 1621, does not require an ongoing proceeding).
               11
                  Several courts have deferred to the Board’s interpretation in Espinoza-Gonzalez.
        See Alwan v. Ashcroft, 388 F.3d 507, 514 (5th Cir. 2004); Victoria-Faustino v. Sessions,
        865 F.3d 869, 876 (7th Cir. 2017) (relying on Espinoza-Gonzalez not Valenzuela Gallardo
        since the Ninth Circuit remanded it). Even the Ninth Circuit used to defer to the Board
        under Espinoza-Gonzalez. See Trung Thanh Hoang v. Holder, 641 F.3d 1157, 1161 (9th
        Cir. 2011); Hoang v. Holder, 641 F.3d 1157, 1160–61 (9th Cir. 2011); Renteria-Morales,
        551 F.3d at 1087; Salazar-Luviano v. Mukasey, 551 F.3d 857, 860 (9th Cir. 2008). But
        Espinoza-Gonzalez required an ongoing proceeding, and no court has deferred to
        Valenzuela Gallardo. Still, the fact that multiple courts have deferred the Board’s
        definition of obstruction of justice reflects that the phrase is ambiguous generally.

                                                     19
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021      Pg: 20 of 63




        may change their interpretation of federal law as long as the new definition is reasonable.

        Nat’l Cable & Telecommunications Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981

        (2005).

               Second, legal dictionaries somewhat favor Pugin’s position, but not clearly. And

        they do not defeat the ambiguity created by other sources. Merriam Webster defines

        “obstruction of justice” to include “the crime or act of willfully interfering with the process

        of justice and law esp[ecially] by influencing, threatening, harming, or impeding a witness,

        potential witness, juror, or judicial or legal officer or by furnishing false information in or

        otherwise impeding an investigation or legal process.” Merriam-Webster’s Dictionary of

        Law 337 (1996) (emphasis added); Valenzuela Gallardo, 968 F.3d at 1063 (relying on this

        definition to require a proceeding). This definition arguably requires some sort of process

        (including an “investigation”), but it is not clear if the process must be ongoing or just

        foreseeable. Black’s Dictionary defines obstruction in reference to the administration of

        justice or a pending proceeding as well. Obstructing Justice, Black’s Law Dictionary 1077

        (6th ed. 1990). But another dictionary defines “obstruction of justice” as “a broad phrase

        that captures every willful act of corruption, intimidation, or force that tends somehow to

        impair the machinery of the civil or criminal law.” B. Garner, A Dictionary of Modern

        Legal Usage 611 (2d ed. 1995). Given the “broad” modifier, “impair[ing] the machinery

        of . . . criminal law” could include trying to ensure the police never learn of a crime. See,

        e.g., 18 U.S.C. § 1510. These definitions do not render the phrase unambiguous.

               Considering federal and state laws, the Model Penal Code, and dictionary

        definitions, it is at least ambiguous as to whether the phrase “relating to obstruction of


                                                      20
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021     Pg: 21 of 63




        justice” requires the obstruction of an ongoing proceeding. So we move to Chevron Step

        Two to determine whether the Board’s generic definition is a reasonable interpretation of

        the ambiguous phrase.

                      3. Step Two: The Board’s generic definition is reasonable

               To receive deference, the Board’s generic definition of obstruction of justice must

        be reasonable. It is. The Board relied on many of the sources mentioned above to come

        to the reasonable conclusion that an element of “an offense relating to obstruction of

        justice” is interference in an ongoing or reasonably foreseeable proceeding.

               The Board began by noting that it was crafting a generic definition based on the

        “contemporary meaning” of the phrase when the statute was passed. In re Valenzuela

        Gallardo II, 27 I. & N. Dec. at 452–53. It acknowledged that most of the sections in

        Chapter 73 of Title 18 (“Obstruction of Justice”) require an ongoing proceeding but § 1512

        and § 1519 do not. Id. at 455. But the Board did not consider Chapter 73 to be the “sole

        reference” under federal law of the meaning of obstruction of justice as 18 U.S.C. § 3,

        which provides liability for being an accessory after the fact, is also considered a form of

        obstruction of justice. Id. at 457–59 (citing federal cases and state laws, the Sentencing

        Guidelines, and the Model Penal Code to support this point). And as mentioned above,

        that offense does not require an ongoing proceeding. Id. at 457. So using Supreme Court

        precedent, the Board limited the definition to reasonably foreseeable proceedings. Id. at




                                                    21
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 22 of 63




        455. 12 So the Board concluded that an offense “relating to obstruction of justice” as used

        in 8 U.S.C. § 1101(a)(43)(S) requires “(1) an affirmative and intentional attempt (2) that is

        motivated by a specific intent (3) to interfere either in an investigation or proceeding that

        is ongoing, pending, or reasonably foreseeable by the defendant, or in another’s

        punishment resulting from a completed proceeding.” Id. at 460.

               Given that some obstruction-of-justice offenses that existed at the time of the

        Immigration and Nationality Act’s passage did not require an ongoing proceeding, we

        cannot conclude that the Board’s definition was “arbitrary, capricious, or manifestly

        contrary to the statute.” Mahmood v. Sessions, 849 F.3d 187, 195 (4th Cir. 2017). 13 We

        therefore defer to the Board’s definition.

               B.     Virginia law requires specific intent and is a categorical match

               We now must determine whether the Board’s definition of obstruction of justice

        categorically matches the elements of Pugin’s crime of conviction—accessory after the




               12
                  See Arthur Andersen LLP, 544 U.S. at 707–08 (requiring the Government to prove
        that a proceeding was “foreseen” to convict a defendant under § 1512); Marinello, 138 S.
        Ct. at 1110 (the Government must show that the proceeding was, at least, “reasonably
        foreseeable by the defendant” at the time of the obstructive conduct); Young, 916 F.3d at
        386 (holding that to convict under § 1512(c)(2) the government must prove “that there was
        a ‘nexus’ between the defendant’s conduct and the pending, or foreseeable, official
        proceeding”).
               13
                  The dissent reads the Board’s opinion to say “that a formal nexus is not required
        by Chapter 73” and finds that unreasonable. Dissenting Op. at 54. But this again blurs the
        distinction between foreseeable and ongoing proceedings. The Board interpretation does
        require a nexus, but a nexus to a reasonably foreseeable proceeding, not an ongoing
        proceeding. That is the very interpretation that the Fourth Circuit has already adopted.
        Young, 916 F.3d at 386; see also Sutherland, 921 F.3d at 426.


                                                     22
USCA4 Appeal: 20-1363         Doc: 51       Filed: 11/30/2021     Pg: 23 of 63




        fact under Virginia law. To do so, we employ the categorical approach. Mathis, 136 S.

        Ct. at 2248. The categorical approach requires us to judge whether the elements of the

        state offense fall within the generic definition of an “offense relating to obstruction of

        justice.” Gordon v. Barr, 965 F.3d 252, 257 (4th Cir. 2020). “[I]f the state offense ‘sweeps

        more broadly,’ criminalizing more conduct than the federal offense, the prior conviction

        does not qualify as a removable offense.” Id. But that is true only if there is a “‘realistic

        probability,’ not a theoretical possibility, that the State would apply its statute to conduct

        that falls outside the generic definition of a crime.” Castillo v. Holder, 776 F.3d 262, 267–

        68 (4th Cir. 2015).

               We give no deference to the Board’s construction of state law or determination of

        its fit with federal law. Gordon, 965 F.3d at 257. Instead, we look to state-court

        interpretations of the state law and review the categorical fit between the state and federal

        law de novo. Id. Pugin argues that Virginia law fails to include the specific intent element

        of the Board’s definition. 14 We find it clear that Virginia accessory after the fact includes

        a specific-intent requirement and is a categorical match with the Board’s generic definition

        of obstruction of justice. So Pugin is removable.

               Accessory after the fact under Virginia law requires that a “felony must be

        completed”; the defendant “must know that the felon is guilty”; and the defendant “must


               14
                  Recall that the Board defines “offenses relating to obstruction of justice” as
        generically requiring “(1) an affirmative and intentional attempt (2) that is motivated by a
        specific intent (3) to interfere either in an investigation or proceeding that is ongoing,
        pending, or reasonably foreseeable by the defendant, or in another’s punishment resulting
        from a completed proceeding.” In re Valenzuela Gallardo II, 27 I. & N. Dec. 449, 460
        (B.I.A. 2018) (emphasis added).

                                                     23
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021     Pg: 24 of 63




        receive, relieve, comfort or assist him.” Wren v. Commonwealth, 67 Va. 952, 956 (1875).

        To Pugin, this crime does not categorically match because the generic offense requires the

        specific intent to interfere while Virginia law only requires the lower mens rea of

        knowledge. The problem with that argument is that it has been expressly rejected by the

        Virginia Supreme Court: “The true test whether one is accessory after the fact, is to

        consider whether what he did was done by way of personal help to his principal, with the

        view of enabling his principal to elude punishment . . . .” Id. at 957 (emphasis added).

        Acting with the view of enabling another to elude punishment is synonymous with acting

        with the specific intent to enable another to elude punishment.

               The facts of Wren confirm that specific intent is needed to convict someone of being

        an accessory after the fact. Wren was a private detective who tried to help a man, Fowlkes,

        get money back from a swindler named Dull. Id. at 961–62. Wren brought Dull to meet

        with Fowlkes and his attorney. Although Wren knew that the attorney intended to get a

        warrant for Dull’s arrest, he did not mention that fact to Dull. Id. All he did was caution

        the attorney against procuring the warrant before the money was recovered. Id. The court

        made clear why this was not sufficient to find him guilty of being an accessory after the

        fact to the fraud because: “His object . . . was to get the money of which Fowlkes had been

        swindled. But there is no evidence to show that his design was to enable Dull to elude or

        escape punishment.” Id. (emphasis added). The court made clear that mere knowledge of

        another’s felony and an attempt to conceal it or to frustrate an arrest could make Wren

        guilty of other crimes, but not accessory after the fact. Id. That comparison shows that the

        key to accessory after the fact under Virginia law is the specific intent to help the felon


                                                    24
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021    Pg: 25 of 63




        avoid punishment. See id. at 95–67 (stating that “taking money to allow [a felon] to escape”

        or “supplyi[ng] him with money, a horse or other necessaries, in order to enable him to

        escape . . . would constitute a man accessory after the fact” (emphasis added)); Buck v.

        Commonwealth, 116 Va. 1031, 1037 (1914) (“[I]t is not proven that plaintiff in error did

        anything whatever, by way of personal help to [the person avoiding capture], with the view

        to enabling him to elude punishment” nor was there any “evidence whatever in the record

        tending to prove a motive.” (emphasis added)); Suter v. Commonwealth, 67 Va. App. 311,

        319 (2017) (“Finally, the aid must have been given to the felon personally for the purpose

        of hindering the felon’s apprehension, conviction, or punishment.” (citations omitted)); see

        also Schmitt v. True, 387 F. Supp. 2d 622, 640 (E.D. Va. 2005) (holding that the defendant

        did not have the “requisite mens rea to have been charged, or convicted, as an accessory

        after the fact” under Virginia law when he purposefully helped a felon under the mistaken

        belief that he was a different person).

               Other sources also reveal that Virginia accessory after the fact requires specific

        intent. Most importantly, the commonly used Virginia model jury instructions require

        intent to help a known felon escape capture or punishment. See Mathis, 136 S. Ct. at 2257

        (acknowledging the usefulness of jury instructions when the state law is not clear in a

        similar context); Bah v. Barr, 950 F.3d 203, 210 (4th Cir. 2020) (relying on Virginia model

        jury instructions). The Virginia Pattern Jury Instructions requires the Commonwealth to

        “prove beyond a reasonable doubt each of the following elements of that crime” including

        “(4) That the defendant comforted, relieved, hid, or in any other way assisted the person

        who committed the (name of crime) with the intent of helping that person escape or delay


                                                    25
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 26 of 63




        capture, prosecution or punishment.” 1 Va. Model Crim. Jury Instr. No. 3.300, Accessory

        After the Fact (emphasis added). Similarly, the Virginia Practice Series says, “there are

        two mental states which must be proven [for accessary after the fact]: knowledge (that the

        felony had been committed) and intent (that apprehension, etc., be hindered).” Principal

        and Accessory, Va. Prac. Criminal Offenses & Defenses P31 (emphasis added) (citing

        Wren, 67 Va. at 956); see also Wayne R. LaFave, Criminal Law § 13.6, at 753–54 (5th ed.

        2010) (stating that general common law requires specific intent); William Blackstone,

        Commentaries on the Laws of England, Volume 4, page 38, note 1 (Oxford 1765–1769)

        (same); MPC 242.3 (1985) (same).

               Faced with this overwhelming evidence, Pugin argues that the two most recent

        Virginia Supreme Court cases discussing accessory after the fact do not discuss specific

        intent, so that element must no longer exist (if it ever did). But those cases do not stand

        for the proposition that specific intent is no longer required. In the first case, a man drove

        some friends around while they drank and stopped at several stores where, unbeknownst

        to the driver, his friends robbed the stores. Manley v. Commonwealth, 222 Va. 642, 645

        (1981). The court listed the three elements from Wren and then concluded that there was

        no evidence the defendant knew his friends had committed a felony, so his conviction could

        not be sustained. Id. Specific intent was not raised since the defendant did not even know

        the felony was committed.

               The second case did not involve a sufficiency-of-the-evidence claim. Instead, it

        reviewed a trial court’s denial of an instruction on accessory after the fact as a lesser

        included offense of murder. Commonwealth v. Dalton, 259 Va. 249, 252–53 (2000). The


                                                     26
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021     Pg: 27 of 63




        Virginia Supreme Court rejected the defendant’s argument that accessory after the fact was

        a lesser included offense of murder because accessory after the fact requires knowledge

        that the person committed a felony. Id. at 253–54. But that holding tells us little about

        whether specific intent is an element of the crime. Pugin argues that if specific intent was

        required, the court would have mentioned this difference as well. True, neither the Virginia

        Supreme Court nor the lower courts mentioned specific intent as a difference between the

        two crimes. But we refuse to read too much into the fact that the court did not include that

        alternative argument when it already had sufficient grounds to decide the case.

               Pugin then marshals a handful of Virginia appellate court decisions to argue that

        someone could be convicted of being an accessory after the fact without specific intent.

        But specific intent was not raised as an issue in any of those cases. See, e.g., Dunn v.

        Commonwealth, No. 1231-96-2, 1997 WL 147448, at *1 (Va. Ct. App. Apr. 1, 1997)

        (unpublished) (While specific intent was not analyzed, the court did say that “[i]t must be

        shown that the alleged accomplice intended to encourage or help the person committing

        the crime to commit it.” (emphasis added)); 15 Powell v. Commonwealth, 31 Va. App. 167,

        172 (1999) (reversing a conviction because no evidence showed that the underlying offense




               15
                 In Dunn, the court framed intent as helping the person “commit” the crime. Yet
        the accessory-after-the-fact offense necessarily requires the offense to have already been
        committed when aid is provided. Dunn, 1997 WL 147448, at *1 (“In order to convict as
        an accessory after the fact, the felony must be completed”); see also Suter, 67 Va. App. at
        320 (holding that one cannot be an accessory after the fact for murder before the victim
        dies because the felony was not completed).


                                                    27
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021    Pg: 28 of 63




        was committed). 16 And in each case, the jury could have made reasonable inferences that

        the defendant’s conduct was done with the specific intent to help the principal avoid

        criminal punishments even though the perpetrators had yet to fall under police scrutiny.

        So sufficiency cases may not discuss specific intent because it is easily inferred from

        another element: helping a known felon after they committed a felony. See White, 771

        F.3d at 232 (evidence was sufficient to sustain accessory-after-the-fact conviction under

        18 U.S.C. § 3 when defendant lied to insurance agent about how a fire at his building was

        started because “the jury could make a couple of obvious common-sense inferences” that

        White knew that the insurance representative would turn over evidence of an arson to police

        and that lying to them would help him and his co-conspirator avoid apprehension). So

        none of the cited cases imply, much less show, a realistic possibility that the law would

        apply without specific intent. 17


               16
                  The dissent adds another opinion to the list, Johnson v. Commonwealth, No. 1216-
        01-1, 2002 WL 533689, at *1–2 (Va. Ct. App. Apr. 9, 2002) (unpublished). Dissenting
        Op. at 62. It is conceivable that Johnson is a case in which the jury would have had some
        trouble finding the specific intent to help the principal evade justice. Maybe Johnson was
        like Wren: just in it for the money. But specific intent was not raised to the court by the
        defendant, not addressed in the opinion, and even if it were, an unpublished, intermediate-
        court opinion—especially one with such scant legal analysis—cannot overrule Wren.
               17
                  Pugin makes two other arguments worth a brief response. First, he argues that
        Virginia has codified the punishment for accessory after the fact within the accessory
        section of its criminal code, not the “Crimes Against The Administration of Justice”
        section. See Va. Code Ann. § 18.2–19; id. §§ 18.2–460 to 18.2–472. This argument might
        bear on the Chevron inquiry but does not affect whether the law is a categorical match to
        the generic definition. That is a question of federal law, so only the elements matter.
        Shular v. United States, 140 S. Ct. 779, 783 (2020) (noting that the label a state gives a
        crime is irrelevant because the elements are what matters).
               Pugin’s next argument is that the limiting clause in the punishment statute implies
        that an accessory-after-the-fact must act with an intent to avoid punishment:
        (Continued)

                                                    28
USCA4 Appeal: 20-1363        Doc: 51        Filed: 11/30/2021      Pg: 29 of 63




               State caselaw and other sources make clear that a conviction for being an accessory

        after the fact under Virginia law requires specific intent to help a known felon avoid

        punishment. And there is no realistic possibility that the law would be applied when the

        defendant did not have the specific intent to interfere with the process of justice. So

        Virginia accessory after the fact categorically matches the Board’s generic definition of

        obstruction of justice. 18

                                        *             *              *

               This case sits at the intersection of tricky issues of statutory interpretation and

        deference to the executive in a realm where his authority is near its zenith. At least in this

        case, the executive branch’s reasonable interpretation of the ambiguous phrase “relating to




               However, no person in the relation of spouse, parent or grandparent, child or
               grandchild, or sibling, by consanguinity or affinity, or servant to the offender,
               who, after the commission of a felony, aids or assists a principal felon or
               accessory before the fact to avoid or escape from prosecution or punishment,
               shall be deemed an accessory after the fact.

        Va. Code Ann. § 18.2-19. Pugin contends that if the law limited liability to those who
        acted intending to help another avoid criminal punishment, then the statute would not need
        to explicitly limit punishment to those who assist someone in “avoid[ing] or escap[ing]
        from prosecution or punishment.” But this section only eliminates liability for a certain
        class of people—family members and servants—not from a certain class of assistance as
        Pugin claims. The law is merely making the nature of the crime clear before explicitly
        exempting a small class of people. That the law expressly mentions the specific-intent
        requirement in fact bolsters the conclusion that such intent is a required element.
               18
                   Even if Virginia law requires specific intent, Pugin argues that it does not
        necessarily require a specific intent to reduce the likelihood of a criminal punishment
        resulting from an ongoing or reasonably foreseeable proceeding. But Pugin did not exhaust
        that argument in the proceedings before the immigration judge or the Board, see A.R. 28–
        33, 168–70, so we lack jurisdiction to address it, Massis v. Mukasey, 549 F.3d 631, 639
        (4th Cir. 2008).

                                                      29
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021     Pg: 30 of 63




        obstruction of justice” is due Chevron deference. The text, federal laws, state laws, and

        other sources show that obstruction of justice is ambiguous, and the Board’s interpretation

        was reasonable.

               But this case is not just about deference. It is also about the interaction between

        federal and state laws. After reviewing Virginia state court decisions, jury instructions,

        and other sources, we have determined that Virginia accessory after the fact requires

        specific intent to assist a known felon in avoiding criminal consequences. As a result,

        Virginia accessory after the fact categorically matches the Board’s generic definition of

        obstruction of justice. So Pugin committed an aggravated felony, and the Board’s decision

        finding Pugin removable is

                                                                                     AFFIRMED.




                                                    30
USCA4 Appeal: 20-1363       Doc: 51        Filed: 11/30/2021      Pg: 31 of 63




        GREGORY, Chief Judge, dissenting:

               The majority concludes that because the phrase “in relation to obstruction of justice”

        in § 1101(a)(43)(S) is ambiguous, the Board of Immigration Appeals’ (“BIA”) renewed

        interpretation of this provision is due Chevron deference. The majority also concludes that

        the BIA’s interpretation of “reasonably foreseeable”—in the context of before an

        investigation or proceeding—is reasonable. Because, in my view, the phrase is not

        ambiguous, the BIA is not due Chevron deference. However, even if § 1101(a)(43)(S) is

        ambiguous, the BIA’s conclusion that a formal nexus to an ongoing investigation is not

        required—based solely on the express exception in § 1512 and the catchall provision that

        it wrongly interpreted—is unreasonable. Thus, I disagree that Petitioner’s conviction of

        “Accessory After the Fact to a Felony,” under § 18.2–19 of the Virginia Code, is a

        categorical match with the generic offense of § 1101(a)(43)(S). For these reasons, I

        respectfully dissent.



                                                     I.

               While I agree that the BIA is due deference at step zero of Chevron, I disagree with

        the majority’s holding that the BIA is due deference at steps one and two.

                                                     A.

               At step zero, the majority concludes that because the Immigration and Nationality

        Act (“INA”) is a civil statute, and since any collateral criminal consequences are “too

        attenuated,” the BIA is afforded Chevron deference. Maj. Op. at 7. While I agree that the

        BIA is due deference at step zero, I have some reservations.

                                                     31
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021     Pg: 32 of 63




               Although the INA is a civil statute, it has criminal application because a noncitizen

        who is removed under § 1101(a)(43) and later reenters will face increased criminal

        punishment which they would not have faced otherwise. 8 U.S.C. §§ 1227(a)(2)(A)(iii),

        1326(b)(2); 1327. When a statutory interpretation “involves a statute, whose provisions

        have both civil and criminal application, our task merits special attention because our

        interpretation applies uniformly in both contexts.” WEC Carolina Energy Sols. LLC v.

        Miller, 687 F.3d 199, 204 (4th Cir. 2012). In such instances, “we follow ‘the canon of

        strict construction of criminal statutes, or rule of lenity.’” Id. (quoting United States v.

        Lanier, 520 U.S. 259, 266 (1997)).

               Of note, two sister circuits have discussed § 1101(a)(43)’s dual-application in the

        context of the INA’s “aggravated felony” definition. 1 Valenzuela Gallardo v. Barr, 968

        F.3d 1053, 1059–61 (9th Cir. 2020) (“Valenzuela Gallardo II”); Esquivel-Quintana v.

        Lynch, 810 F.3d 1019, 1028 (6th Cir. 2016) (Sutton, J., dissenting in part), rev’d sub nom.,

        137 S. Ct. 1562 (2017). In both cases, the statute had both criminal and civil applications

        and the circuits examined whether an application of Chevron in one context and the rule of

        lenity in another context would result in conflicting interpretations. Judge Sutton reasoned

        that because statutes may only have a single meaning, and the rule of lenity—which



               1
                 Both the Ninth Circuit and Sixth Circuit agreed without much discussion that
        § 1101(a)(43) is a dual-application statute. For example, the “aggravated felony”
        definition is used in a criminal provision of the INA at 8 U.S.C. § 1327 (codifying the
        federal offense of assisting with unlawful entry to the United States as to an alien
        inadmissible for having committed an aggravated felony); and 8 U.S.C. § 1253(a)(1)
        (codifying the federal offense of failure to leave the United States upon a final order of
        removal based on commission of an aggravated felony).
                                                    32
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 33 of 63




        requires that the criminal definition controls—Chevron cannot be applied to such statutes.

        See Esquivel-Quintana, 810 F.3d at 1027–32 (Sutton, J.). “Statutes are not chameleons

        that mean one thing in one setting and something else is another. . . . Because a single law

        should have a single meaning, the ‘lowest common denominator’ . . . governs all of its

        applications.” Id. (quoting Clark v. Martinez, 543 U.S. 371, 380 (2005)) (“Since the

        founding, it has been the job of Article III courts, not Article II executive-branch agencies,

        to have the final say over what criminal laws mean.”).

               Despite this concern, neither circuit ultimately adopted this argument. The Ninth

        Circuit briefly considered § 1101(a)(43)’s dual-application in a footnote, and

        acknowledged there was less reason to defer, but still granted Chevron deference at step

        zero to an on-point precedential BIA decision. Valenzuela Gallardo II, 968 F.3d at 1061–

        62. It also pointed to two Supreme Court decisions where Chevron deference was

        available, but the Court declined to apply it. See id. at 1059–62 (citing Leocal v. Ashcroft,

        543 U.S. 1 (2004); Carachuri-Rosendo v. Holder, 560 U.S. 563 (2010)). In a footnote in

        Leocal, the Supreme Court appeared to address the issue explicitly, albeit without

        mentioning Chevron: “Although here we deal with § 16 in the deportation context, § 16 is

        a criminal statute, and it has both criminal and noncriminal applications. Because we must

        interpret the statute consistently, whether we encounter its application in a criminal or

        noncriminal context, the rule of lenity applies.” 543 U.S. at 11 n.8.




                                                     33
USCA4 Appeal: 20-1363       Doc: 51          Filed: 11/30/2021      Pg: 34 of 63




               In Esquivel-Quintana, the Sixth Circuit identified most of the same concerns as

        Judge Sutton’s concurrence. 2 810 F.3d at 1024 (the majority stated that “left unchecked,

        deference to agency interpretations of laws with criminal applications threatens a complete

        undermining of the Constitution’s separation of powers.”). However, while agreeing that

        “this view is increasing in prominence,” the majority concluded that the Supreme Court

        previously declined to apply the rule of lenity to a civil act that contained criminal penalties,

        and that decision continued to control despite Leocal’s footnote. Id. (citing Babbitt v. Sweet

        Home Chapter of Cmtys. for a Great Or., 515 U.S. 687, 703–04 (1995)); see Babbitt, 515

        U.S. at 704 n.18. However, as Judge Sutton explained, reliance on Babbitt as controlling

        this issue was unpersuasive. See Esquivel-Quintana, 810 F.3d at 1030–32 (Sutton, J.,

        concurring and dissenting). 3


               2
                The government states that the Supreme Court’s reversal of Esquivel-Quintana on
        appeal “impliedly rejected” Petitioner’s argument that the rule of lenity applies here to the
        exclusion of Chevron deference. Resp. Br. at 36 n.14. That is incorrect. Instead, the Court
        expressly declined to reach the issue. Esquivel-Quintana, 137 S. Ct. at 1572. In so doing,
        the Court preserved the argument’s availability—it did not implicitly reject it.
               3
                 Babbitt concerned a facial challenge to an administrative interpretation of a term
        in a provision of the Endangered Species Act; and, that provision included both civil and
        criminal penalties. 515 U.S. 690–91. Citing Chevron, the Supreme Court stated that it
        “owe[d] some degree of deference to the [agency’s] reasonable interpretation.” Id. at 703–
        04. Then, in a footnote, the Court addressed the rule of lenity: “We have never suggested
        that the rule of lenity should provide the standard for reviewing facial challenges to
        administrative regulations whenever the governing statute authorizes criminal
        enforcement.” Id. at 704 n.18. That single sentence in a footnote—carefully referring only
        to “facial challenges to administrative regulations” that “authorize [] criminal
        enforcement”—does not preclude the possibility that the rule of lenity trumps Chevron in
        other dual-application contexts. That is especially so because precedents before and after
        Babbitt tend to support the contrary conclusion. See, e.g., Leocal, 543 U.S. at 11 n.8
        (discussed above); Touby v. United States, 500 U.S. 160, 165–67 (1991) (discussing how
        (Continued)
                                                       34
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021      Pg: 35 of 63




               In the case at bar, the majority maintains that “the potential criminal consequence

        of this civil determination based on the interpretation of a civil statute are too attenuated.”

        Maj. Op. at 10. Yet, we need not look at a noncitizen’s possible reentry to find the criminal

        consequences of the INA civil statute. As many justices and sister courts have concluded,

        and as is the case here, “‘deportation as a consequence of a criminal conviction’ has a ‘close

        connection to the criminal process,’ and is ‘uniquely difficult to classify as either a direct

        or a collateral consequence.’” Chaidez v. United States, 568 U.S. 342, 364 (2013)

        (Sotomayor, J. dissenting with Ginsburg, J, joining) (quoting Padilla v. Kentucky, 559 U.S.

        356, 366 (2010)). Indeed, “[o]ur law has enmeshed criminal convictions and the penalty

        of deportation for nearly a century, and we had long recognized that deportation is

        particularly severe.” Id. (internal quotes omitted). 4



        delegating authority to an Executive agency to define crimes would raise a nondelegation
        doctrine concern); see also Guedes v. Bureau of ATF, 140 S. Ct. 2577 (2020) (Gorsuch, J.,
        statement regarding denial of certiorari) (concluding that Chevron may never apply to an
        interpretation of a criminal statute). Indeed, two justices once expressly argued for
        distinguishing the Babbitt footnote on this basis. Whitman v. United States, 135 S. Ct. 352,
        353–54 (2014) (Scalia, J., statement regarding denial of certiorari, joined by Thomas, J.).
        “In [Babbitt], we deferred, with scarcely any explanation, . . . brush[ing] the rule of lenity
        aside in a footnote,” but “[t]hat statement contradicts the many cases before and since
        holding that, if a law has both criminal and civil applications, the rule of lenity governs its
        interpretation in both settings.” Id. (citing Leocal, 543 U.S. at 11 n.8; United States v.
        Thompson/Ctr. Arms Co., 504 U.S. 505, 518 n.10 (1992)). Likewise, this Court has
        similarly recognized the interpretive issues posed by dual-application statutes and held that
        the rule of lenity applies, albeit without addressing the conflict with Chevron. WEC
        Carolina Energy, 687 F.3d at 204.
               4
                See Chaidez v. United States, 568 U.S. 342, 364 n.3 (2013) (citing multiple cases
        showing that deportation has been treated similarly as a criminal consequence). See, e.g.,
        Jordan v. De George, 341 U.S. 223, 243 (1951) (Jackson, J., dissenting) (deportation
        proceedings “practically . . . are [criminal] for they extend the criminal process of
        (Continued)
                                                      35
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 36 of 63




               Despite these reservations and growing acceptance of the contrary view, I agree

        with the majority that current case precedent counsels us to grant the BIA Chevron

        deference at step zero.

                                                     B.

               At Chevron steps one and two, the majority concludes that the statute is ambiguous

        and that the BIA’s interpretation of § 1101(a)(43)(S)’s phrase, “an offense relating to the

        obstruction of justice,” is reasonable. 5 Specifically, the BIA concluded that the phrase does

        not require a nexus to an ongoing proceeding or investigation. According to the BIA, to

        “obstruct justice” only requires a connection to the “process of justice,” which includes

        circumstances where an investigation or proceeding was merely “reasonably foreseeable.”

        In re Valenzuela Gallardo, 27 I. & N. Dec. 449, 460 (B.I.A. 2018) (“In re Valenzuela

        Gallardo II”). I disagree. See Valenzuela Gallardo II, 968 F.3d at 1069 (9th Cir. 2020)




        sentencing to include on the same convictions an additional punishment”); Fong Haw Tan
        v. Phelan, 333 U.S. 6, 10 (1948) (“[D]eportation is a drastic measure and at times the
        equivalent of banishment or exile”); Ng Fung Ho v. White, 259 U.S. 276, 284 (1922)
        (deportation may result in “loss of both property and life; or of all that makes life worth
        living”); Fong Yue Ting v. United States, 149 U.S. 698, 740 (1893) (Brewer, J., dissenting)
        (“Everyone knows that to be forcibly taken away from home, and family, and friends, and
        business, and property, and sent across the ocean to a distant land, is punishment; and that
        oftentimes most severe and cruel”).
               5
                 The BIA is generally only entitled to deference when interpreting the INA—as
        opposed to federal criminal statutes, which are beyond its expertise—and this Court
        extends that rule to “the BIA’s precedential interpretation of generic federal crimes listed
        in the aggravated felony statute.” Amos v. Lynch, 790 F.3d 512, 518 (4th Cir. 2015). That
        deference does not extend to BIA interpretations of state statutes, which are beyond its
        expertise. Id. at 518 n.5. That is why the Chevron issue in this case concerns only the
        BIA’s construction of the generic offense definition, not its construction of the state
        offense, which Petitioner also contends was erroneous.
                                                     36
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 37 of 63




        (finding that “obstruction of justice” “unambiguously requires a nexus to ongoing or

        pending proceedings” and vacating removal order from In re Valenzuela Gallardo II).

               1. The Statute is Unambiguous

               At the first step, we “examine the statute’s plain language; if Congress has spoken

        clearly on the precise question at issue, the statutory language controls.” Barahona v.

        Holder, 691 F.3d 349, 354 (4th Cir. 2012) (internal quotation marks omitted). If Congress

        has not so spoken, in that “the statute is silent or ambiguous, we defer to the agency’s

        interpretation if it is reasonable.” Id. (internal quotation marks omitted); Soliman v.

        Gonzales, 419 F.3d 276, 281–82 (4th Cir. 2005); Mylan Pharm., Inc. v. FDA, 454 F.3d

        270, 274 (4th Cir. 2006) (deferring “purely on statutory construction without according

        any weight to the agency’s position.”). The issue here is whether § 1101(a)(43)(S) requires

        a nexus to an ongoing or pending proceeding or investigation.

                   a. Plain Reading

               As noted by the majority, Congress did not define “relating to obstruction of justice”

        in the INA. Thus, the majority reasons that because § 1101(a)(43)(S) does not explicitly

        cross reference to the federal code at Chapter 73, which defines the federal “obstruction of

        justice” offense, then Congress wanted the INA statute to have a broader definition. Maj.

        Op. at 12. However, the majority sidesteps established canons of statutory interpretation




                                                     37
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 38 of 63




        to construct ambiguity which does not exist. 6 “The short answer is that Congress did not

        write the statute that way.” United States v. Naftalin, 441 U.S. 768, 773 (1979).

               The term “obstruction of justice” is a term of art dating back to the 19th century that

        federal courts have consistently interpreted for over one-hundred years as requiring a

        specific intent to impede a pending or ongoing proceeding. See, e.g., Pettibone v. United

        States, 148 U.S. 197, 207 (1893) (holding that obstruction is a criminal act that “can only

        arise when justice is being administered”); United States v. Aguilar, 515 U.S. 593, 599

        (1995) (stating, as to a federal obstruction of justice offense, that the conduct “must be

        [taken] with an intent to influence judicial or grand jury proceedings,” which “[s]ome

        courts have phrased . . . as a ‘nexus’ requirement.”); Arthur Andersen LLP v. United States,

        544 U.S. 696, 708 (2005) (holding that a conviction for obstruction of justice requires

        “requires proof of nexus between corrupt persuasion and particular proceeding.”).

               As a matter of statutory construction, federal courts “presume that Congress is

        knowledgeable about existing law pertinent to the legislation it enacts.” Goodyear Atomic

        Corporation v. Miller, 486 U.S. 174, 184–85 (1988); see also Strawn v. AT&T Mobility,



               6
                  See Richard A. Posner, Statutory Interpretation-in the Classroom and in the
        Courtroom, 50 U. Chi. L. Rev. 800, 817–18 (1983) (“I suggest that the task for the judge
        called upon to interpret a statute is best described as one of imaginative reconstruction.
        The judge should try to think his way as best he can into the minds of the enacting
        legislators and imagine how they would have wanted the statute applied to the case at bar.
        . . . The judge who follows this approach will be looking at the usual things that the
        intelligent literature on statutory construction tells him to look at—such as the language
        and apparent purpose of the statute, its background and structure, its legislative history
        (especially the committee reports and the floor statements of the sponsors), and the bearing
        of related statutes. But he will also be looking at two slightly less obvious factors. One is
        the values and attitudes.”).
                                                     38
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021      Pg: 39 of 63




        LLC, 530 F.3d 293, 297 (4th Cir. 2008) (recognizing that “in the absence of statutory text

        reversing the burden of proof, we presume that Congress legislated consistently with

        existing law.”); United States v. Langley, 62 F.3d 602, 605 (4th Cir. 1995) (en banc)

        (explaining that “it is firmly entrenched that Congress is presumed to enact legislation with

        knowledge of the law; that is with the knowledge of the interpretation that courts have

        given to an existing statute.”) (referencing Holmes v. Sec. Inv. Prot. Corp., 503 U.S. 258,

        267–68 (1992)). Accordingly, “‘absent a clear manifestation of contrary intent, a newly-

        enacted or revised statute is presumed to be harmonious with existing law and its judicial

        construction.’” Id. (quoting Est. of Wood v. Comm’r, 909 F.2d 1155, 1160 (8th Cir. 1990).

               The same principle applies here. When Congress enacted § 1101(a)(43)(S), 7 we

        must presume that it did so with the consistent federal definition of “obstruction of justice”

        established by law since 1946—requiring a nexus to an ongoing and pending proceeding.

        As detailed below, in 1982, Congress delineated some limited exceptions to capture, inter

        alia, tampering with witnesses. See 18 U.S.C. § 1512. However, Congress did not directly

        overturn the long-established definition of “obstruction of justice” as defined by federal

        law and the courts. Therefore, § 1101(a)(43)(S)’s use of “obstruction of justice” is cabined

        by the offenses enumerated by Chapter 73. Chevron, 467 U.S. at 843 n. 9.

               Additionally, the plain dictionary definition of “obstruction of justice” establishes a

        nexus requirement to an ongoing or pending proceeding. For example, as noted by the


               7
                 Section 1101(a)(43)(S) defines “aggravated felony” to encompass “an offense
        relating to obstruction of justice, perjury or subornation of perjury, or bribery of a witness,
        for which the term of imprisonment is at least one year.” 8 U.S.C. § 1101(a)(43)(S)
        (emphasis added).
                                                      39
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021          Pg: 40 of 63




        majority, Merriam Webster defines “obstruction of justice” as “impeding an investigation

        or legal process.”     Id. (quoting Merriam-Webster’s Dictionary of Law 337 (1996))

        (emphasis added); see also Maj. Op. at 18. The majority also used Black’s dictionary and

        determined that obstruction of justice was in “reference to administration of justice or a

        pending proceeding as well.” Id. (citing Obstructing Justice, Black’s Law Dictionary 1077

        (6th ed. 1990) (emphasis added)). The majority also relied on another dictionary to find

        that obstruction of justice refers to the impairment of “the machinery of the civil or criminal

        law.” Id. (citing B. Garner, A Dictionary of Modern Legal Usage 611 (2d ed. 1995)). Yet,

        the majority reasoned that the “‘broad’ modifier, ‘impair[ing] the machinery of . . . criminal

        law’ could include trying to ensure the police never learn of a crime.” Id. However, a

        plain reading of this definition leads to the conclusion that obstruction occurs once the

        “machinery” learns of the crime, i.e., there are pending proceedings, and someone impairs

        the machinery. In other words, if the “machinery” never learns of the crime, it cannot be

        said that its machinery was hindered. On the other hand, if the machinery did learn of the

        crime and then was intentionally hindered from operating, then this would be an

        impairment. Finally, according to the Oxford English Dictionary, “obstruction of justice”

        is defined as “the action of preventing or hindering a police officer, etc., in the course of

        his or her duty. [T]he [U.S.] common-law offence of intentionally preventing or impeding

        the administration of justice.” Obstruction, Law, Oxford English Dictionary (3rd ed.

        2004). The Oxford English Dictionary suggests that the impediment must occur once an

        officer is “in the course” of carrying out their legal duty.



                                                      40
USCA4 Appeal: 20-1363       Doc: 51          Filed: 11/30/2021      Pg: 41 of 63




               Still, the majority reasons that Congress’ use of the phrase “relating to obstruction

        of justice” adds further ambiguity to the § 1101(a)(43)(S) definition. Maj. Op. at 11, 15–

        18. However, the phrase “relating to” does not render ambiguous the phrase “obstruction

        of justice.” Indeed, the statutory canons of interpretation guide us to read “relating to” as

        accommodating the variance in state offenses, which have developed differently since

        common law. See In re Valenzuela Gallardo II, 27 I. & N. at 452 n.4 (noting that “there

        is no discernible pattern in how the States treated the concept of obstruction of justice in

        their criminal statutes in 1996” and “only 17 states used phrases like ‘obstruction of justice’

        and ‘obstructing justice’ to define certain crimes”). 8 It has long been held that the fact that

        a statute “has been applied in situations not expressly anticipated by Congress does not

        demonstrate ambiguity. It demonstrates breadth.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S.

        479, at 499 (1985) (internal quotes omitted). Thus, unless the words “relating to” are of

        no effect, they must be construed to encompass crimes other than those specifically listed

        in the federal statutes, but which are a categorical match with the nexus requirement. See

        Kamagate v. Ashcroft, 385 F.3d 144, 154 (2d Cir. 2004) (observing that the Supreme Court

        previously rejected a narrow construction of the phrase and defined “relating to” as follows:

        “to stand in some relation; to have bearing or concern; to pertain; refer; to bring into


               8
                The Majority argues that Congress’ consideration of state law concedes that the
        phrase “obstruction of justice” is ambiguous. See Maj. Op. at 13. It does not. Rather, it
        acknowledges variance among the state offenses that relate to “obstruction of justice,” just
        as the federal “obstruction of justice” chapter features several distinct crimes.
        “‘Obstruction of justice’ means the offenses listed in Chapter 73, and the modifier ‘relating
        to’ works to encompass other crimes that share essential characteristics . . . with those
        offenses,” Reply Br. at 10, meaning, in other words, the state offenses that are a categorical
        match.
                                                      41
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 42 of 63




        association with or connection with”) (quoting Morales v. Trans World Airlines, Inc., 504

        U.S. 374, 383, (1992)).

               The BIA previously concluded that the term “relating to obstruction of justice” was

        not ambiguous because it was cabined by Chapter 73 of Title 18. See In re Espinoza-

        Gonzalez, 22 I. & N. 889, 892-93 (B.I.A. 1999) (en banc) (holding that “obstruction of

        justice” is a term of art and applying Chapter 73 to define it in the INA context). For

        example, in In re Espinoza-Gonzalez, the BIA considered whether a state’s misprision of

        a felony offense “relates to” obstruction of justice. Id. at 896. The BIA explained that,

        under the phrase “relate to,” “the issue [is] whether the specific conviction”—misprision

        of a felony—“[is] so closely related to the underlying offense”—obstruction of justice—

        “that it could not be considered separate or distinct from that crime.” Id. (internal

        quotations and alterations omitted). As here, the BIA “conclude[d] that it [was] not,

        precisely because misprision is considered separate and distinct from the crimes

        categorized as ‘obstruction of justice []’ . . . because it lacks the critical element of an

        affirmative and intentional attempt, motivated by a specific intent, to interfere with the

        process of justice.” Id. (emphasis added). The BIA clarified that the phrase “relates to”

        did not expand the definition of the “underlying offense” of obstruction of justice, so much

        as it allowed for consideration of state offenses that match as a matter of analogy, as

        opposed to identicality. See id.; see also Flores v. Att’y Gen. United States, 856 F.3d 280,

        291 (3d Cir. 2017) (“So while the New York statute . . . and [the federal obstruction

        offense] are not a perfect match in terms of prohibited conduct, . . . [i]t is enough that the



                                                     42
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021     Pg: 43 of 63




        two crimes target the same, core criminal conduct such that they are directly analogous.”)

        (internal quotations omitted).

               Since In re Espinoza-Gonzalez, sister courts have uniformly agreed with the BIA’s

        previous interpretation requiring a nexus element to an ongoing formal proceeding or

        investigation. See, e.g., Valenzuela Gallardo II, 968 F.3d at 1064 (recognizing that “of the

        substantive provisions in Chapter 73 that existed when § 1101(a)(43)(S) was enacted,

        almost all of them required a nexus to an ongoing or pending proceeding or

        investigation.”); see id. at 1062 (“We conclude that Congress has clearly answered this

        question in the affirmative.”). 9

               In Victoria-Faustino v. Sessions, for example, the Seventh Circuit, like the Ninth

        Circuit, did not defer to BIA’s new interpretation of § 1101(a)(43)(S) because the BIA used

        the “amorphous phrase ‘process of justice—without telling us what that phrase means.’”

        865 F.3d 869, 875 (7th Cir. 2017), as amended (Oct. 10, 2017). Thus, the Seventh Circuit

        found that there was no categorical match because an Illinois obstruction of justice statute



               9
                  See, e.g., Denis v. Att’y Gen. United States, 633 F.3d 201, 209 (3d Cir. 2011)
        (holding that the question “does not present an obscure ambiguity or a matter committed
        to agency discretion” because Chapter 73 “permit[s] us to easily determine the types of
        conduct Congress intended the phrase to encompass”); Higgins v. Holder, 677 F.3d 97 (2d
        Cir. 2012) (holding that a Connecticut conviction for tampering with witness was an
        “offense relating to obstruction of justice,” because the state conviction required “active
        interference with proceedings of a tribunal or investigation”); Cruz v. Sessions, 689 F.
        App’x 328, 329 (5th Cir. 2017) (per curiam) (declining to defer to the BIA’s 2012
        definition of § 1101(a)(43)(S) on the basis that it was “vacated” by Valenzuela Gallardo
        I); Armenta-Lagunas v. Holder, 724 F.3d 1019, 1024 (8th Cir. 2013) (holding that the INA
        statute requires an active interference with proceedings of a tribunal or investigation); see
        also Valenzuela Gallardo v. Lynch, 818 F.3d 808, 813 (9th Cir. 2016) (“Valenzuela
        Gallardo I”).
                                                     43
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 44 of 63




        did not require interference with the proceedings of a tribunal and, thus, was broad. Id. at

        876.

               Despite this consensus, the BIA later reversed its conclusion from In re Espinoza-

        Gonzalez in the In re Valenzuela Gallardo I and II cases. See In re Valenzuela Gallardo,

        25 I. & N. Dec. 838 at 841 (B.I.A. 2012) (“In re Valenzuela Gallardo I”) (holding that

        “while many crimes fitting this definition [of obstruction of justice] will involve

        interference with an ongoing criminal investigation or trial, we now clarify that the

        existence of such proceedings is not an essential element.”); In re Valenzuela Gallardo II,

        27 I. & N. Dec. 449 at 452–56 (same); but see Valenzuela Gallardo v. Lynch, 818 F.3d

        808, 813 (9th Cir. 2016) (“Valenzuela Gallardo I”) (rejecting the BIA’s new interpretation

        in In re Valenzuela Gallardo I on constitutional avoidance grounds because it raised a

        vagueness issue). Accordingly, the BIA stated that only a “reasonably foreseeable”

        investigation or proceeding is required. In re Valenzuela Gallardo I, 25 I. & N. at 842; In

        re Valenzuela Gallardo II, 27 I. & N. at 460. For the reasons mentioned above, the BIA’s

        interpretation was incorrect.

                   b. Statutory Framework

               Second, the statutory framework provides further clarity. See King v. Burwell, 135

        S. Ct. 2480, 2489 (2015) (“the meaning—or ambiguity—of certain words or phrases may

        only become evident when placed in context”) (internal quotation marks omitted). We

        must “read the words in their context and with a view to their place in the overall statutory

        scheme.” Id. (internal quotation marks omitted). The harmonious-reading canon also

        provides that a court should “interpret [a] statute as a symmetrical and coherent regulatory

                                                     44
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021     Pg: 45 of 63




        scheme, and fit, if possible, all parts into a harmonious whole.” FDA v. Brown &

        Williamson Tobacco Corp., 529 U.S. 120, 133 (2000).

               The majority primarily relies on 18 U.S.C. §§ 1510, 1512, and 1519 to find

        ambiguity at Chevron step one and to find that the BIA’s interpretation is reasonable at

        step two. However, based on Supreme Court and Fourth Circuit precedent these sections

        and others like them are not sources of ambiguity and the BIA’s reliance on them to expand

        the meaning of “obstruction of justice” is incorrect.

                     i. 18 U.S.C. § 1512

               As noted by the majority, the BIA was partially correct: one section of the

        obstruction of justice chapter applies outside of formal proceedings. The Victim and

        Witness Protection Act, 18 U.S.C. § 1512, penalizes witness intimidation and whoever

        kills, uses physical force, or threat of physical force against a person with the intent to

        prevent their attendance or delay in “an official proceeding.” Section 1512 also states that

        “an official proceeding need not be pending” at the time of the offense. Accordingly, the

        BIA and the majority rely on § 1512 to broaden the meaning of obstruction of justice and

        hold that it does not require a nexus element to an “ongoing proceeding.” Maj. Op. at 1.

        Thus, a proceeding only needs to be reasonably foreseeable. The majority takes it a step

        further by holding that “obstruction of justice can include crimes before an investigation

        has even begun.” Maj. Op. at 14 (emphasis added).

               However, in interpreting § 1512, the Supreme Court has found that while

        obstruction of justice can include non-pending but reasonably foreseeable official

        proceedings, these proceedings must be more than mere fear of investigation and the

                                                     45
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 46 of 63




        obstruction must be connected to existing proceedings. See Aguilar, 515 U.S. at 599 (1995)

        (holding that to convict a defendant under § 1512(c) “it is not enough that there be an intent

        to influence some ancillary proceeding, such as an investigation independent of the courts

        or grand jury’s authority.”); Arthur Andersen LLP, 544 U.S. at 707–08 (2005) (in

        interpreting § 1512(e)(1), Justice Rehnquist clarified that “it is [] one thing to say that a

        proceeding ‘need not be pending or about to be instituted at the time of the offense,’ and

        quite another to say a proceeding need not even be foreseen. A ‘knowingly . . . corrup[t]

        persuade[r]’ cannot be someone who persuades others to shred documents under a

        document retention policy when he does not have in contemplation any particular official

        proceeding in which those documents might be material.”) (internal citation omitted).

               Based on our own precedent, “§ 1512 does require that (1) the obstructive conduct

        be connected to a specific official proceeding (the “nexus” requirement) that was (2) either

        pending or was reasonably foreseeable [] when [] engaged in the conduct.” United States

        v. Young, 916 F.3d 368, 385 (4th Cir. 2019), cert. denied, 140 S. Ct. 113 (2019). The

        Fourth Circuit further clarified that an “official proceeding,” as defined by 18 U.S.C.

        § 1515(a)(1), “include[s], inter alia, ‘a Federal grand jury’ or ‘a proceeding before a

        Federal Government agency which is authorized by law.’” United States v. Sutherland,

        921 F.3d 421, 425–26 (4th Cir. 2019), cert. denied, 140 S. Ct. 1106, 206 L. Ed. 2d 179

        (2020). Thus, “FBI investigations, for example, are not official proceedings because . . .

        § 1515(a)(1)(C) [] ‘implies some formal convocation of the agency in which parties are

        directed to appear, instead of any informal investigation conducted by any member of the



                                                     46
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 47 of 63




        agency.’” Id. (quoting Young, 916 F.3d at 384) (internal quotes omitted). 10 Accordingly,

        an “official proceeding” is something more formal than a mere investigation.              See

        Sutherland at 426 (“Providing materially false documents with an intent only to influence

        the U.S. Attorney’s investigation, therefore, would not amount to a violation of

        § 1512(c)(2).”). Certainly, then, obstruction cannot occur before an investigation begins.

               Moreover, the statutory history shows that Congress explicitly drafted § 1512 to

        “protect [] against the rare type of conduct that is the product of the inventive criminal

        mind, and which also thwarts justice.” S. REP. 97-532, 18, 1982 U.S.C.C.A.N. 2515, 2524.

        As noted by Congress, it was trying to address the issue of “retaliation against friends,

        relatives, or associates of an individual who [] provided information concerning criminal

        investigations.” S. REP. 97-532, 20, 1982 U.S.C.C.A.N. 2515, 2526.

               The BIA knew of this legislative history when it interpreted the provision in 1999

        in In re Espinoza-Gonzalez, 22 I. & N. 889 (en banc). Indeed, the BIA’s own analysis at

        the time recognized that Congress was aware that “obstruction of justice” required a nexus

        element to a pending proceeding and, thus, intended to delineate a specific exception. Here,

        the exception does not define the statute. That is, “obstruction of justice” is defined by its

        plain meaning and not by § 1512, which was meant to deal with rare circumstances. As

        the Ninth Circuit explained, “Congress’s explicit instruction that § 1512 reach proceedings

        that are not pending . . . only underscores that the common understanding at the time


               10
                  The Fourth Circuit agreed that an FBI and Border Patrol Investigation was not an
        official proceeding. Id. (referencing United States v. Ermoian, 752 F.3d 1165, 1171 (9th
        Cir. 2013) (FBI investigation)); United States v. Ramos, 537 F.3d 439, 460–64 (5th Cir.
        2008) (Border Patrol investigation)).
                                                     47
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 48 of 63




        § 1101(a)(43)(S) was enacted into law was that an obstruction offense referred only to

        offenses committed while proceedings were ongoing or pending.” Id.

               Congress has added other sections to Chapter 73, consistent with existing law,

        requiring a nexus to a pending or ongoing proceeding. See, e.g., § 1507 (prohibiting, inter

        alia, picketing a court or a “residence occupied by such judge, juror, witness or court

        officer” “with the intent of interfering with, obstructing, or impeding the administration of

        justice”); § 1509 (obstruction of court orders); § 1510(a) (criminalizing attempt to stop

        someone from going to the police); § 1513 (prohibiting retaliation against a witness, and

        contemplating that a proceeding or investigation is either ongoing or has already been

        completed); see also Palisades Collections LLC v. Shorts, 552 F.3d 327, 335 (4th Cir.

        2008) (“[W]e presume that Congress legislated consistently with existing law and with the

        knowledge of the interpretation that courts have given to the existing statute.”). The BIA

        itself has recognized Congress’ nexus requirement. See In re Espinoza-Gonzalez, 22 I. &

        N. Dec 889, at 892 (1999) (“The obstruction of justice offenses listed in 18 U.S.C.

        §§ 1501–1518 have as an element interference with the proceedings of a tribunal or require

        an intent to harm or retaliate against others who cooperate in the process of justice or might

        otherwise so cooperate.”).

               Both the BIA and the majority also point to 18 U.S.C. § 1519, which postdates the

        passage of § 1101(a)(43)(S), as evidence that “some obstruction-of-justice offenses laid

        out in Chapter 73 can occur even before an investigation.” Maj. Op. at 14; see also In re

        Valenzuela Gallardo II, 27 I. & N. Dec. at 453 (B.I.A. 2018). However, the majority and

        the BIA again sidestep the relevant statutory history and purpose of § 1519 to find

                                                     48
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 49 of 63




        ambiguity where there is none and to impermissibly broaden the reach of the INA statute.

        Congress meant § 1519 to “apply broadly to any acts to destroy or fabricate physical

        evidence so long as they are done with the intent to obstruct, impeded, or influence the

        investigation or proper administration of any matter.” S. REP. 107-146, 14, at 14–15

        (2002), 2002 WL 863249, at *12–13. In doing so, Congress was solving a particular

        problem that arose from the Enron corporate fraud scandal. Specifically, after Enron

        announced a $618 million net loss, and immediately after the Securities and Exchange

        Commission (“SEC”) began investigating, partners launched an intentional campaign to

        shred “tons” of documents to thwart the SEC investigation and other potential civil actions.

        S. REP. 107-146, 4. In the wake of this debacle, Congress crafted § 1519 to provide

        “prosecutors with all the tools they need to ensure that individuals who destroy evidence

        with the intent to impede a pending or future criminal investigation are punished.” S. REP.

        107-146, 27. 11 Notably, Congress stated though “Section 1519 overlaps with a number of

        existing obstruction of justice statutes, [] we also believe it captures a small category of

        criminal acts which are not currently covered under existing laws. . . .” Id. Thus, Congress

        intended for § 1519 to be narrowly used to:

               prosecute only those individuals who destroy evidence with the specific
               intent to impede or obstruct a pending or future criminal investigation, a
               formal administrative proceeding, or bankruptcy case. It should not cover
               the destruction of documents in the ordinary course of business, even where

               11
                  Congress clarified that its goal was to “provide for criminal prosecution and
        enhanced penalties of persons who defraud investors in publicly traded securities or alter
        or destroy evidence in certain Federal investigations, to disallow debts incurred in violation
        of securities fraud laws from being discharged in bankruptcy, to protect whistleblowers
        who report fraud against retaliation by their employers, and for other purposes.” S. REP.
        107-146, 2.
                                                      49
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021      Pg: 50 of 63




               the individual may have reason to believe that the documents may
               tangentially relate to some future matter within the conceivable jurisdiction
               of an arm of the federal bureaucracy.

        S. REP. 107-146, 27 (emphasis added).

               As noted by our sister circuit, “though [the BIA’s new interpretation] ostensibly

        defines the required mens rea—intent to interfere with the ‘process of justice’—it provides

        little instruction on the equally important actus reus. Valenzuela Gallardo I, 818 F.3d at

        821. That is, the BIA’s new interpretation, which the majority accepts as reasonable, goes

        further than Congress intended because it punishes any act that could seemingly interfere

        with a not yet-existing investigation so long as it could “tangentially relate to” the “process

        of justice.” This goes far beyond the purpose of § 1519. Thus, even if the BIA’s new

        interpretation includes the mens rea element, “. . . there is no indication of what it is that

        must be interfered with in order to ‘obstruct justice.’” Id. at 822. Accordingly, even if

        § 1519 renders the INA statute ambiguous, which I believe it does not, the BIA’s new

        interpretation, as detailed further below, is still unreasonable and vague.

                     ii. 18 U.S.C. § 1503

               The BIA also relies on 18 U.S.C. § 1503, the “catchall provision,” which

        criminalizes any conduct that interferes with the “administration of justice,” as a source of

        ambiguity. See In re Valenzuela Gallardo I, 25 I. & N. at 842 (B.I.A. 2012); In re

        Valenzuela Gallardo II, 27 I. & N. at 460. While the BIA in In re Valenzuela Gallardo II

        pointed to this provision as undermining a formal nexus requirement, the Supreme Court

        rejected that reading of the phrase over a hundred years ago, and again in 1995, and courts

        have continued to reject it since. See Pettibone, 148 U.S. at 203–04 (1893) (“The

                                                      50
USCA4 Appeal: 20-1363       Doc: 51        Filed: 11/30/2021     Pg: 51 of 63




        obstruction of the due administration of justice in any court of the United States . . . is

        indeed made criminal, but such obstruction can only arise when justice is being

        administered.”); Aguilar, 515 U.S. at 600 (1995) (“Although respondent urges various

        broader grounds for affirmance, we find it unnecessary to address them because we think

        the ‘nexus’ requirement developed in the decisions of the Courts of Appeals is a correct

        construction of § 1503.”). 12

               Similarly, the Fourth Circuit has consistently held that to prove a violation of

        § 1503, the government must establish that the defendant obstructed a “pending

        proceeding.” United States v. Seriani, 129 F.3d 118 (4th Cir. 1997) (quoting United States

        v. Grubb, 11 F.3d 426, 437 (4th Cir. 1993)). “To be guilty of obstructing justice under

        § 1503, a defendant must have knowledge or notice of a pending judicial proceeding, and

        must have acted with the intent to influence, obstruct, or impede that proceeding in its due


               12
                  See, e.g., United States v. Brown, 688 F.2d 596, 598 (9th Cir. 1982) (“No case
        interpreting [§ 1503] has extended it to conduct which was not aimed at interfering with a
        pending judicial proceeding.”) (referencing United States v. Shoup, 608 F.2d 950, 961 (3d
        Cir. 1979); United States v. Simmons, 591 F.2d 206, 208 (3d Cir. 1979)); United States v.
        Smith, 729 F. Supp. 1380, 1383 (D.D.C. 1990) (The most critical limitation on [§ 1503]
        for purposes of defendant’s present motion, however, is that the conduct relate to a
        “pending judicial proceeding.”); United States v. Capo, 791 F.2d 1054, 1070 (2d Cir. 1986)
        (“To obtain a conviction under this section, the government must show that there was a
        pending judicial proceeding, such as a grand jury proceeding, . . . and the defendant knew
        of and sought to influence, impede, or obstruct the judicial proceeding. . . .”) (citations
        omitted), reh’g granted on other grounds, 817 F.2d 947 (2d Cir. 1987) (en banc); United
        States v. Davis, 183 F.3d 231, 239 (3d Cir.), amended, 197 F.3d 662 (3d Cir. 1999) (“[t]o
        violate § 1503, a defendant must have notice or knowledge of the pendency of some
        judicial proceeding constituting the administration of justice.”) (internal quotes omitted);
        United States v. Vesich, 724 F.2d 451, 454 (5th Cir. 1984) (“A prerequisite to any violation
        of section 1503 is the existence of a pending judicial proceeding known to the violator.”);
        United States v. Risken, 788 F.2d 1361, 1368 (8th Cir.) (same), cert. denied, 479 U.S. 923,
        107 S.Ct. 329, 93 L.Ed.2d 302 (1986).
                                                    51
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 52 of 63




        administration of justice.” United States v. Littleton, 76 F.3d 614, 619 (4th Cir. 1996);

        United States v. Brooks, 111 F.3d 365, 372 (4th Cir. 1997) (explaining that “a defendant

        may be found culpable where the reasonable and foreseeable consequences of his acts are

        the obstruction of justice” related to the pending proceeding); United States v. Edlind, 887

        F.3d 166, 176 (4th Cir. 2018) (finding obstruction of justice because there was “no dispute”

        that there was a “pending judicial proceeding” that the defendant knew about and that he

        acted with intent to disrupt these proceedings).

                    iii. 18 U.S.C. § 3

               Finally, both the BIA and majority incorrectly point to 18 U.S.C. § 3 as an example

        of Congress expanding the scope of “obstruction of justice” to include crimes enumerated

        outside Chapter 73. See Maj. Op. at 16. However, Congress clearly spoke by placing § 3

        outside of Chapter 73 and, thus, instructed courts that it was different from “obstruction of

        justice.” See Flores, 856 F.3d at 289 & n.38 (explaining that where Congress chose to

        codify § 3 is particularly relevant “because Title 18 was enacted as positive law and

        accordingly approved by Congress.”). Still, the majority points to United States v. White,

        771 F.3d 225 (4th Cir. 2014) to argue that this Court has found that § 3 qualifies as an

        obstruction of justice offense. However, in White, the Fourth Circuit addressed, inter alia,

        whether the Government provided sufficient evidence to sustain a conviction for accessory

        after the fact to arson and whether the district court erred in denying the defendant’s Rule

        29 motion. Id. at 232. In White, the government argued that the defendant violated § 3

        “when he knowingly made a false and misleading statement to an insurance representative

        for the purpose of helping” his co-defendant and himself “avoid apprehension.” Id. at 233.

                                                     52
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 53 of 63




        The Fourth Circuit never addressed the question of whether § 3 qualified as “obstruction

        of justice” or whether§ 3 expanded Chapter 73’s definition to include offenses related to

        evading capture, punishment, or detection before an investigation.

                                              *      *       *

               Although the BIA may re-interpret § 1101(a)(43)(S), it must do so reasonably and

        correctly. Here, the BIA’s In re Valenzuela Gallardo II decision was wrongly decided.

        The Ninth Circuit rejected the BIA’s interpretation on appeal in both cases, instead

        affirming the BIA’s prior interpretation in In re Espinoza-Gonzalez. See Valenzuela

        Gallardo I, 818 F.3d at 813 (9th Cir. 2016); Valenzuela Gallardo II, 968 F.3d at 1062–68

        (“[T]he BIA’s proffered reasonably foreseeable standard cannot stand . . . . [W]hen

        Congress enacted § 1101(a)(43)(S) into law, an offense relating to obstruction of justice

        unambiguously required a nexus to an ongoing or pending proceeding or investigation.”).

        Critically, no other court has deferred to the BIA’s new interpretation, instead deferring to

        the Ninth Circuit’s decisions. See, e.g., Victoria-Faustino v. Sessions, 865 F.3d 869, 876

        (7th Cir. 2017); Cruz v. Sessions, 689 F. App’x 328, 329 (5th Cir. 2017).

               Because Congress spoke and federal courts have consistently interpreted

        “obstruction of justice” as requiring a nexus requirement to a pending or ongoing

        proceeding, it is not ambiguous under Chevron’s first step. See Ramirez, 887 F.3d 701

        (explaining that Chevron deference only applies when Congress has not directly answered

        the question); see also Ojo v. Lynch, 813 F.3d 533, 541 (4th Cir. 2016) (declining to apply

        Chevron deference where the “plain meaning” of a “simple phrase,” used elsewhere in the

        federal code, precluded the BIA’s finding of ambiguity and application of a different

                                                     53
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 54 of 63




        definition for that phrase in the immigration context). 13 Accordingly, I disagree with the

        majority’s deference to the BIA’s new interpretation.

               2. The BIA’s Definition is Unreasonable

               However, even if § 1101(a)(43)(S) is regarded as ambiguous at Chevron step one,

        the outcome is the same at Chevron’s second step. The BIA’s conclusion that a formal

        nexus is not required by Chapter 73—based solely on the express exception in § 1512 and

        the catchall provision that it wrongly interpreted—is unreasonable.

               As noted above, the majority’s holding is out of step with sister circuits and, thus,

        stands alone in finding the BIA’s interpretation as reasonable. For example, the Fifth

        Circuit regarded the term as ambiguous, given that § 1101(a)(43)(S) does not include a

        definitional cross-reference to the U.S. Code. Alwan v. Ashcroft, 388 F.3d 507, 514 (5th

        Cir. 2004). Nevertheless, at the second step, Alwan agreed with In re Espinoza-Gonzalez’s

        application of Chapter 73 to define the phrase and found a formal nexus requirement. Id.

        (“Title 18 of the United States Code, however, provides a listing of crimes that are

        collectively labeled, ‘obstruction of justice.’”) (citing In re Espinoza-Gonzalez, 22 I. & N.




               13
                  The government states that “the majority of courts that have clearly addressed the
        issue” have concluded that “§ 1101(a)(43)(S) is ambiguous.” Resp. Br. at 14. It is arguable
        whether this position is really a majority one; but, regardless, the government declines to
        mention that the cases it pointed to still endorsed the In re Espinoza-Gonzalez definition,
        the same position Petitioner argues for here. See, e.g., Victoria-Faustino v. Sessions, 865
        F.3d 869, 876 (7th Cir. 2017) (“[W]e will not defer to the In re Valenzuela Gallardo
        articulation of what constitutes a crime relating to the obstruction of justice under the INA.
        This leaves us with the definition as articulated in In re Espinoza-Gonzalez.”); Alwan v.
        Ashcroft, 388 F.3d 507, 514 (5th Cir. 2004) (same). No court has deferred to the BIA’s
        reversed definition from the Valenzuela Gallardo cases.
                                                     54
USCA4 Appeal: 20-1363       Doc: 51          Filed: 11/30/2021      Pg: 55 of 63




        at 889); id. (concluding that the § 1503 “catchall” provision includes a “nexus

        requirement”).

               Similarly, the Ninth Circuit found that the BIA’s interpretation was

        unconstitutionally vague because “though the BIA has said that not every crime that tends

        to obstruct justice qualifies as an obstruction of justice crime, and the critical factor is the

        interference with the process of justice—which does not require an ongoing investigation

        or proceeding—the BIA has not given an indication of what it does include in “the process

        of justice,” or where that process begins and ends.” Valenzuela Gallardo I, 818 F.3d at

        819 (9th Cir. 2016).

               Here, the BIA stated to “obstruct justice” only requires a connection to the “process

        of justice,” which includes circumstances where an investigation or proceeding was merely

        “reasonably foreseeable.” In re Valenzuela Gallardo, 27 I. & N. at 460 (BIA 2018).

        However, what does it mean for a proceeding or investigation to be “reasonably

        foreseeable”? Does foreseeability depend on where someone lives or their likelihood of

        interacting with police or the criminal legal system? Simply stated, if the “machinery of

        criminal law” historically focuses primarily on certain people, areas, or crimes, then an

        investigation might always be reasonably foreseeable and, thus, following the majority’s

        reasoning, any act (even an innocent one) could be seen as “obstructing” or impeding the

        “process of justice.” For example, if a person who witnessed a crime decides to remain

        silent from questioning by police because they know the alleged suspect, would this silence

        be sufficient to “obstruct justice” under the BIA’s new definition? Indeed, the majority

        and the BIA do not define what “process of justice” means—a phrase that the BIA itself

                                                      55
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 56 of 63




        created. Though “process” may be used to limit “justice,” the latter is an ideal, and the

        former does not instruct what specific actions are required to obstruct justice. Even the

        exceptions that the majority point to, §§ 1512 and 1519, show that Congress instructed

        specifically what acts, like destroying evidence, are required to obstruct justice.

               The BIA and majority reason that the key factor is that the interference must be

        somewhere in the “process of justice,” which extends before the investigation begins.

        Though the majority agrees with broadening the scope of “obstruction of justice,” it did

        not address this issue of vagueness or provide any limiting principle to the BIA’s broad

        reach. As the Ninth Circuit cautioned, “the BIA has not given an indication of what it does

        include in ‘the process of justice,’ or where that process begins and ends.” Valenzuela

        Gallardo I, 818 F.3d at 819. Thus, the BIA’s interpretation is not only unreasonable for

        the reasons mentioned above, but also raises the issue of being unconstitutionally vague.

        See United States v. Williams, 553 U.S. 285, 306 (2008) (explaining that amorphous terms

        “without statutory definitions, narrowing context, or settled legal meanings” raise

        vagueness concerns.)

               Ultimately, there are multiple grounds for reaching the same conclusion, be it

        Chevron step zero, one, or two: the government’s core argument—that this Court must

        grant Chevron deference to the BIA’s reliance on the In re Valenzuela Gallardo I and II

        cases—fails.




                                                     56
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021      Pg: 57 of 63




                                                     II.

               The majority concluded that the BIA’s definition of obstruction of justice is a

        categorical match with the elements of Petitioner’s crime of conviction—accessory after

        the fact under Virginia law. I disagree because the nexus element in the Virginia statute is

        broader, and it is unclear whether the Virginia statute requires a specific intent element.

               First, the Virginia requirement that a defendant act with the intent of helping that

        person escape or delay capture, prosecution, or punishment is broader than the “specific

        intent to interfere” with a pending or ongoing proceeding in the INA. The Virginia statute

        could reach instances where the offender knowingly assists the principal prior to discovery

        of the crime. See, e.g., Valenzuela Gallardo II, 968 F.3d at 1069 (finding overbreadth in

        California’s accessory offense because “a defendant can be found guilty for helping a

        principal to a felony escape . . . regardless of whether a proceeding or investigation has in

        fact been initiated”); Flores, 856 F.3d at 292–95 (holding that South Carolina accessory

        “is not ‘related to obstruction of justice’” because “there are infinite actions a defendant

        may undertake with the intent to aid the principal after the commission of a crime, but

        before the commencement of judicial proceedings, none of which would constitute a

        [generic] violation”).

               Second, while the majority found that the Virginia statute requires a specific intent

        to help a known felon escape capture or punishment, I find that it is not clear that it does.

               As an initial matter, I recognize that the Virginia Pattern Jury Instructions require

        the Commonwealth to “prove beyond a reasonable doubt each of the following elements

        of that crime,” including “[t]hat the defendant comforted, relieved, hid, or in any other way

                                                     57
USCA4 Appeal: 20-1363       Doc: 51          Filed: 11/30/2021   Pg: 58 of 63




        assisted the person who committed the (name of crime) with the intent of helping that

        person escape or delay capture, prosecution or punishment.” 1 Va. Model Crim. Jury

        Instr. No. 3.300, Accessory After the Fact (emphasis added). However, Virginia Supreme

        Court law has not adopted this specific intent requirement.

               The BIA avoided this issue by citing a different definition of the third element of

        the Virginia offense. In Commonwealth v. Dalton, the Virginia Supreme Court stated only

        that “the accused must receive, relieve, comfort, or assist the felon.” 524 S.E.2d 860, at

        862 (Va. 2000). However, BIA—citing a Virginia Court of Appeals case, Suter v.

        Commonwealth, 796 S.E.2d 416 (Ct. App. Va. 2017)—provided instead: “the aid must

        have been given to the felon personally for the purpose of hindering the felon’s

        apprehension, conviction, or punishment.” A.R. 3 (emphasis added). After this quote from

        Suter, the BIA included a “see also” citation to Dalton with no further explanation. See id.

        The BIA then concluded: “Although a ‘specific intent’ is not required by statute,” the

        requirement “to hinder a felon’s apprehension, conviction or punishment necessarily

        requires a specific intent.” A.R. 4. And the Petitioner “ha[d] not presented evidence that

        Virginia applied the statute to him or to other defendants under the respondent’s

        construction, i.e., without specific intent.” Id.

               The BIA’s construction of the state offense was in error. Dalton is the most recent

        Supreme Court of Virginia accessory decision and never discusses the defendant’s

        “purpose” in providing assistance. 524 S.E.2d at 862–63. It expressly listed the “three

        elements to the crime of being an accessory after the fact,” without referencing any

        “purpose” requirement. See id. The only other contemporary State Supreme Court

                                                      58
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021     Pg: 59 of 63




        decision regarding the crime, Manley v. Commonwealth, listed the exact same three

        elements. 283 S.E.2d 207, 208 (1981). Indeed, Manley quoted the elements from a 19th

        century Virginia case, Wren v. Commonwealth, noting that “[t]he definition of an accessory

        after the fact is one of ancient origin.” Id. (citing Wren v. Commonwealth, 26 Gratt. 952,

        956, 67 Va. 952, 956 (1875)). Authority from the state’s highest court controls this Court’s

        application of the categorical approach. See United States v. Aparicio-Soria, 740 F.3d 152,

        154 (4th Cir. 2014) (en banc) (“To the extent that the statutory definition of the prior

        offense has been interpreted by the state’s highest court, that interpretation constrains our

        analysis of the elements of state law.”).

               In response, the majority points to language in that 1875 case, Wren, and another

        from 1914, Buck v. Commonwealth. Both of those cases refer to an 1850s-era criminal law

        treatise: “The true test (says Bishop, § 634) whether one is accessory after the fact, is to

        consider whether what he did was done by way of personal help to his principal, with the

        view of enabling his principal to elude punishment; the kind of help rendered appearing to

        be unimportant.” Wren, 67 Va. at 957 (emphasis added); Buck v. Commonwealth, 83 S.E.

        390, 393 (1914). The majority reasons that the language “with the view of enabling”

        amounts to a specific intent requirement. But both Wren and Buck turned on whether the

        evidence showed that the defendant had actually “assisted” the principal. Wren, 67 Va. at

        957–62; Buck, 83 S.E. at 390–93. 14 And, both cases concerned only one type of assistance:


               14
                  In Wren, the defendant was a detective who purposefully neglected his duty to
        arrest a suspected thief. 67 Va. At 958–62. The court explained that the defendant may
        have committed some other crime, like “misprision of a felony,” but he did not commit
        (Continued)
                                                     59
USCA4 Appeal: 20-1363      Doc: 51          Filed: 11/30/2021      Pg: 60 of 63




        escaping punishment. Therefore, the “test” from the Bishop treatise was used in Wren and

        Buck to determine whether one specific type of “assistance” occurred as a matter of fact—

        not as a distinct element requiring specific intent. In other words, the “test” referred to in

        these cases—which is the only authority supporting the BIA’s construction—goes to the

        actus reus of the offense, as opposed to being a separate intent element. As mentioned

        above, Wren expressly identified the same three “elements” of the offense that Dalton

        referred to 125 years later. Wren, 67 Va. at 956; Dalton, 524 S.E.2d at 862. The court

        only referred to “the view” with which the defendant acted when applying the law to the

        facts at hand. See Wren, 67 Va. at 957–62. Even if Virginia accessory required that the

        defendant acted “with the view” of helping the principal “elude punishment,” that intent

        requirement would still be broader than that of the generic offense. An individual could

        act with the purpose of helping the principal elude punishment without acting with the

        specific intent to interfere with an investigation or proceeding—for example, if the

        defendant acted with the understanding that their assistance would prevent anyone from

        discovering the felony was committed in the first place.

               Nor does the intermediate case the BIA relied on, Suter, support its construction of

        the statute. Like Wren and Buck, Suter quotes a treatise for the proposition that “the aid

        must have been given to the felon personally for the purpose of hindering the felon’s




        accessory because he took no affirmative act assisting the principal with avoiding
        punishment. Id. In Buck, the defendant was merely present while others helped the
        principal escape. 83 S.E. at 390–93. The court vacated the accessory conviction because
        the evidence did not show the defendant “did anything whatever . . . with the view to
        enabl[e] [the principal] to elude punishment.” Id. at 393.
                                                     60
USCA4 Appeal: 20-1363       Doc: 51         Filed: 11/30/2021      Pg: 61 of 63




        apprehension.” Suter, 796 S.E.2d at 420 (citing Wayne R. LaFave, Criminal Law § 13.6,

        at 753–54 (5th ed. 2010)) (emphasis added). But, immediately afterwards, Suter quotes

        the same three elements from Dalton as “[a] summary of the common-law definition of

        accessory after the fact to a felony.” Id. This hardly supports the BIA’s reliance on Suter

        to support that “purpose” is an element of the offense, when Suter then quoted the Virginia

        Supreme Court’s list of elements, featuring no such requirement. 15 As noted above,

        authority from a state’s highest court controls, and the two most recent Virginia Supreme

        Court decisions never consider whether the defendant acted with a particular purpose. See

        Aparicio-Soria, 740 F.3d at 154.

               Finally, while the BIA noted that Petitioner “ha[d] not presented evidence that

        Virginia applied the statute . . . without specific intent,” such evidence does exist. 16

        Petitioner identified two Virginia Court of Appeals cases discussing prosecutions of

        accessory offenses absent evidence of specific intent or an ongoing proceeding or

        investigation. Opening Br. at 32–33.




               15
                 Moreover, Suter turned on a different element: whether a felony had, in fact, been
        completed. See id. The defendant’s mindset was irrelevant to the determination and,
        therefore, the quote from the treatise referring to “purpose” arguably amounts to non-
        binding dicta. See id.
               16
                  In the Fourth Circuit, a petitioner is not required to present such evidence to prove
        overbreadth, though it is often persuasive. See Gordon, 965 F.3d at 259–61 (holding,
        where a petitioner established statute was overbroad based on plain language, statutory
        scheme, and state court opinions, he was not “require[d] . . . to ‘find a case’ in which the
        state successfully prosecuted a defendant for the overbroad conduct”); see also id. at 260
        n.8 (rejecting government’s argument that the Fourth Circuit mandates application of the
        “reasonable possibility” test).
                                                      61
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 62 of 63




               First, in Powell v. Commonwealth, the defendant was convicted of accessory to

        grand larceny for exchanging a $100 bill with a co-worker whom the defendant knew was

        stealing from their employer. 521 S.E.2d 787, 788–89 (Va. Ct. App. 1999) (explaining

        that the defendant understood that larger bills facilitated the scheme). The court of appeals

        reversed because the evidence was insufficient to prove that the principal completed the

        grand larceny felony. Id. at 789–90. However, the court held that the mens rea element

        was satisfied because “[the defendant] knew that [the principal] was stealing money from

        [the employer].” Id. at 789. In other words, the court construed the offense as requiring

        only knowledge, which is broader than the specific intent to obstruct. See id.; see also

        Valdivia-Flores, 876 F.3d 1201, 1207 (finding no categorical match with federal specific

        intent element because the state offense “requires merely knowledge”).

               Second, in Johnson v. Commonwealth, the defendant helped the principal load and

        unload stolen goods acquired from burglarizing a home. No. 1216-01-1, 2002 WL 533689,

        at *1–2 (Va. Ct. App. Apr. 9, 2002). The appeals court affirmed the defendant’s conviction

        for accessory to burglary because the evidence “established beyond a reasonable doubt that

        defendant assisted [the principal] following the burglary, with knowledge of the offense

        and [the principal’s] involvement in it.” Id. Thus, as in Powell, the court resolved the case

        based on evidence of knowledge, not the defendant’s purpose in assisting.            See id.

        Moreover, the BIA referred to the specific intent required as acting “for the purpose of

        hindering the felon’s apprehension, conviction, or punishment,” but in Johnson, the

        assistance provided had little to do with eluding detection or punishment, and the court

        never considered the purpose of the defendant’s actions. See id. Rather, the defendant was

                                                     62
USCA4 Appeal: 20-1363      Doc: 51         Filed: 11/30/2021      Pg: 63 of 63




        guilty because he “assisted” with “loading and secreting much of [the stolen] property,”

        which constituted receiving, relieving, comforting, or assisting a known felon. See id.

        (citing Manley, 283 S.E.2d at 208). Thus, Johnson and Powell establish that Virginia does

        prosecute conduct broader than the federal generic offense, and the BIA’s contrary reading

        of the case law erroneously extrapolated from dicta or from discussion of the actus reus.

        Indeed, both cases quote the same list of three elements provided above from Dalton and

        Manley, without mention of any specific intent or purpose requirement. See id.; Powell,

        521 S.E.2d at 788–90.

               In sum, there are several indications that the Virginia statute is broader than the

        federal definition: it does not require an ongoing investigation or proceeding; authority

        from the state’s highest court refers only to a “knowledge” requirement, not specific intent;

        and Virginia has prosecuted conduct under the offense that proves those two differences.

        Therefore, the BIA erred in concluding that Petitioner’s state conviction is an “aggravated

        felony.” Because the majority disagrees, I respectfully dissent.




                                                     63